Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 1 of 73 - Page ID#: 329




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                   Ashland Division


 UNITED STATES OF AMERICA                              )
   ex rel. ROBERT C. O’LAUGHLIN, M.D.                  )    FILED UNDER SEAL
                                                       )
        Plaintiffs,                                    )
                                                       )
   v.                                                  )    CIVIL ACTION NO.
                                                       )    0:16-CV-148-DLB
 RADIATION THERAPY SERVICES, P.S.C.,                   )
   dba ASHLAND BELLEFONTE CANCER                       )
   CENTER,                                             )
 KIRTI K. JAIN, M.D., P.S.C., dba                      )
   HIGHLANDS CANCER CENTER,                            )
 A ONE BIZ SOLUTIONS, LLC,                             )
 KIRTI K. JAIN, M.D., and                              )
 MANISH JAIN,                                          )
                                                       )
        Defendants.                                    )


                 AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                       Preliminary Statement

         This Complaint is based upon a scheme by the Defendants to bill the Medicare and

 Medicaid programs under false and fraudulent representations for radiation oncology and

 chemotherapy services.

         The Defendants presented claims for payment for radiation oncology services, fraudulently

 representing that the services were provided (i) under the direct or personal supervision of qualified

 physicians, and (ii) by the actual physicians identified in those claims; however, in truth, and as

 the Defendants then knew, the physicians identified in the claims were not qualified to provide or

 supervise these services and did not directly or personally provide or supervise these services.

 Further, identified physicians were not even present on the premises when the radiation oncology

 services were provided to the patients; and claims misrepresented, by implication, that required
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 2 of 73 - Page ID#: 330




 documentation for the services provided to patients had been prepared and maintained when they

 were not.

        The claims for chemotherapy services likewise fraudulently represented that these services

 were rendered to patients by physicians; whereas in truth, as the Defendants then knew, the persons

 who provided these services were not physicians, but instead were nurse practitioners or physician

 assistants. In fact, the physicians identified in these claims were not even present on the premises

 when the chemotherapy services were provided.

        The Relator, Robert O’Laughlin, M.D., through his undersigned counsel, acting for himself

 and on behalf of and in the name of the United States, brings this civil action under the qui tam

 provisions of the False Claims Act; and hereby alleges the following:


                                        I.        BACKGROUND

                                   A.        Jurisdiction and Venue

        1.      This Court has original jurisdiction over this Complaint pursuant to the federal

 False Claims Act, 31 U.S.C. § 3732(a); 28 U.S.C. § 1331; and 28 U.S.C. § 1345.

        2.      Many of the alleged acts occurred in the Eastern District of Kentucky; and the

 Defendant transacted business in Ashland and Prestonsburg, Kentucky, in the Eastern District of

 Kentucky, as the services upon which the claims at issue in this Complaint are based include

 services provided at the Ashland Bellefonte Cancer Center, in Ashland, and at the Highlands

 Cancer Center, in Prestonsburg. For these reasons, venue is proper in this District under 28 U.S.C.

 § 1391(b) and (c), and 31 U.S.C. § 3732(a).


                                             B.    The Relator

        3.      Plaintiff Robert C. O’Laughlin, M.D. (“Robert O’Laughlin” or “Dr. O’Laughlin”)

 is a citizen of the United States and a resident of Carlsbad, New Mexico; he is bringing this suit


                                                        2
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 3 of 73 - Page ID#: 331




 for himself and in the name of, and on behalf of, the United States of America. Dr. O’Laughlin is

 a board certified Radiation Oncologist.

          4.    Dr. O’Laughlin has direct and independent knowledge, within the meaning of 31

 U.S.C. § 3730(e)(4)(B), of the information on which the allegations set forth in this Complaint are

 based, derived from his employment with the Defendants, beginning on or about July 2, 2012 and

 continuing until in or about October, 2015; and he provided the information upon which he bases

 his allegations in this Complaint to the United States before filing this Complaint.

          5.    None of the allegations set forth in this Complaint is based upon a public disclosure

 of allegations or transactions in a criminal, civil, or administrative hearing; in a congressional,

 administrative, or General Accounting Office report, hearing, audit, or investigation; or in the news

 media.


                            C.    The Defendants and Co-Conspirator

                                    1. Individuals

          6.    Defendant Kirti K. Jain, M.D. (“Dr. Kirti K. Jain,” “Dr. K. Jain,” or “K. Jain”),

 is a physician who is board certified in medical oncology and who practices medicine in the areas

 of blood and cancer care and internal medicine. At no time was Dr. Kirti K. Jain qualified to

 perform or to supervise radiation oncology services.

          7.    Defendant Manish Jain (“Manish Jain” or “Defendant M. Jain”) was a manager

 at the Ashland Bellefonte Cancer Center and the Logan Cancer Center, LLC; and was a member

 and manager of A One Biz Solutions, LLC.


                                    2. Ashland BCC

          8.    Defendant Radiation Therapy Services, P.S.C., dba Ashland Bellefonte Cancer

 Center (“Ashland BCC”) is a Kentucky corporation with its principal offices located at 122 Saint


                                                      3
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 4 of 73 - Page ID#: 332




 Christopher Drive, Ashland, Kentucky. The primary business of Ashland BCC is medical

 oncology, hematology, and the provision of radiation oncology services.

        9.      At all times pertinent to this Complaint, the following persons held the following

 positions with Ashland BCC:

              (a) Dr. Kirti K. Jain was a Medical Oncologist and the facility director, and was the

                 president, the vice president, the sole corporate director, and the sole shareholder;

              (b) beginning in August 2014, Anshu K. Jain, M.D. (“Anshu Jain”) was a Radiation

                 Oncologist;

              (c) Manish Jain was a business manager; and

              (d) Dr. O’Laughlin was a radiation oncologist.


                                     3.   Highlands CC

        10.     Defendant Kirti K. Jain, M.D., P.S.C., dba Highlands Cancer Center (“Highlands

 CC”) is a Kentucky corporation with its principal offices located at 4958 Kentucky Highway 321,

 Prestonsburg, Kentucky.       The primary business of Highlands CC is medical oncology,

 hematology, and radiation oncology.

        11.     At all times pertinent to this Complaint, the following persons held the following

 positions with Highlands CC:

                (a)     Dr. Kirti K. Jain was a Medical Oncologist, and the president, the secretary,

 the vice president, the sole corporate director, and the sole shareholder;

                (b)     beginning in August 2014, Anshu Jain was a Radiation Oncologist; and

                (c)     Dr. O’Laughlin was a Radiation Oncologist.




                                                      4
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 5 of 73 - Page ID#: 333




                                     4. Logan CC

          12.   Co-conspirator Logan Oncology Care Associates, LLC, dba Logan Regional

 Cancer Center (“Logan CC”) is a West Virginia corporation with its principal offices located at

 601 Holden Road, Logan, West Virginia. The primary business of Logan CC is medical oncology,

 hematology, and radiation oncology.

          13.   At all times pertinent to this Complaint, the following persons held the following

 positions with Logan CC:

                (a) Manish Jain was a manager;

                (b) Robert Klein was a manager;

                (c) beginning in August 2014, Anshu Jain was a Radiation Oncologist; and

                (d) Dr. O’Laughlin was a Radiation Oncologist.


                                       5. A One Biz

          14.   Defendant A One Biz Solutions, LLC (“A One Biz”) is a Florida limited liability

 company with its principal offices located at 17297 SW 36th Street, Miramar, Florida. The primary

 business of A One Biz was medical billing for medical service providers, including billing for

 services provided to patients by Ashland BCC, Highlands CC, and Logan CC.

          15.   From its formation in January 2005 until the present, the following persons have

 managed A One Biz: Gitika Bafna and Defendant Manish Jain.

          16.   From its inception until an unknown time in 2009 or in the first half of 2010, the

 following persons were also managers of A One Biz: Defendant Dr. Kirti K. Jain and Ramesh

 Gupta.




                                                    5
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 6 of 73 - Page ID#: 334




                            D.   Federal Health Insurance Programs

                                 1. The Medicare Program

        17.     At all times pertinent to this Complaint, the Social Security Act (Title 42, United

 States Code, Sections 1395 et seq.) was in full effect, and had established the Medicare program,

 which provides medical insurance benefits for individuals sixty-five years of age or older, or to

 disabled individuals, who are entitled to Social Security benefits (hereinafter "Medicare

 beneficiaries").

        18.     The United States Department of Health and Human Services ("HHS") is a

 department of the United States of America, the responsibilities of which at all times pertinent to

 this Complaint included the supervision and administration of the Medicare Program.

        19.     The Centers for Medicare and Medicaid Services ("CMS") is an agency of the HHS,

 the responsibilities of which at all times pertinent to this Complaint included the operation,

 administration and implementation of the Medicare Program.

        20.     The Medicare program, as amended, consists of several parts, including:

                (a)    Part A ("Medicare Part A"), which provides insurance for hospital services,

 hospital-related services, and services provided in non-hospital free-standing facilities for

 Medicare beneficiaries.

                (b)    Part B ("Medicare Part B"), which provides insurance for outpatient

 services, and for medical services provided by physicians and other providers to hospitalized

 Medicare beneficiaries.

                (c)    Part C (“Medicare Part C”), which enables CMS to contract with public and

 private organizations to offer health plan options to Medicare beneficiaries, including those known

 as “Medicare Advantage” plans. Medicare Advantage plans provide all Medicare Part A and

 Medicare Part B coverage, and generally offer additional benefits, such as vision, dental, and


                                                     6
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 7 of 73 - Page ID#: 335




 hearing, and many include prescription drug coverage. Such plans often have networks, meaning

 that a beneficiary may have to see certain doctors and go to certain hospitals in the plan’s network

 to receive care.

                (d)     Part D ("Medicare Part D"), which provides prescription drug benefits to

 persons who are eligible for benefits under Medicare Part A and who are enrolled in Medicare Part

 B, and provides coverage for persons who are eligible for both Medicare and Medicaid.

        21.     The United States reimburses Medicare claims from the Medicare Trust Fund

 through CMS, which in turn contracts the task of processing and paying Part B claims to private

 insurance carriers under 42 U.S.C. § 1395u. Those carriers, referred to by CMS as Medicare

 Administrative Contractors (“MACs”) are also authorized to conduct audits to ensure that proper

 payments are made to suppliers of services. See 42 U.S.C. § 1395u(a)(1)(C); 42 C.F.R.

 § 421.200(e). Because of the volume of claims they must process, MACs generally pay providers’

 or suppliers’ claims for services in the first instance based on the provider’s or supplier’s

 representations that the services are billable under the applicable Medicare coverage rules.

        22.     At all times relevant to this Complaint, HHS, through CMS, administered the

 Medicare Part B program as follows:

                (a)     in the Commonwealth of Kentucky through CGS Administrators, LLC

 (“CGS”), a MAC that processed and paid Medicare Part B claims on behalf of CMS; and

                (b)     in the State of West Virginia, through Palmetto GBA (“Palmetto”) a MAC

 that processed and paid Medicare Part B claims on behalf of CMS.


                               E.    Medicaid and State Programs

        23.     The Social Security Act, Title XIX, includes provisions for the Medicaid Program.

 It provides that each state must implement a plan for medical assistance, covering children and



                                                      7
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 8 of 73 - Page ID#: 336




 blind, aged and disabled persons whose income and resources are insufficient to meet the costs of

 necessary care; and provides compensation to health care providers who provide medical services

 and items to recipients who are indigent.

        24.     Pursuant to 42 U.S.C. §§ 1396b(a) and 1396d(b), funding for the medical assistance

 programs of the states is partially provided by CMS.

        25.     Both Kentucky and West Virginia have medical assistance programs under the

 Medicaid program:

                (a)     The Kentucky Medical Program is administered by the Department of

 Medicaid Services of the Kentucky Cabinet for Health and Family Services. The program provides

 medical and health-related assistance to low-income individuals and families who have no medical

 insurance or have inadequate medical insurance. Generally, the program serves: persons aged 65

 or older; blind or permanently disabled persons; members of families with dependent children;

 children in foster care homes; pregnant women; and individuals under age 21 in psychiatric

 hospitals. In order to qualify for this program, a person must be a resident of the state of Kentucky,

 a U.S. national, citizen or permanent resident in need of health care/insurance assistance, whose

 financial situation would be characterized as low income or very low income. If very low income,

 one must also be pregnant, have one or more children with a disability, or be responsible for

 children under the age of 19 years.

                (b)     The West Virginia Medicaid Program is administered by the Bureau for

 Medical Services, which in turn is administered by the West Virginia Department of Health and

 Human Resources. The program provides health insurance to beneficiaries of Supplemental

 Security Income (“SSI”); children under the age of 19; very low income persons and families;

 persons who are aged, blind, or disabled; and persons who are classified as medically needy.




                                                       8
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 9 of 73 - Page ID#: 337




         26.    For the purposes of this Complaint, the term “physician” means a licensed Doctor

 of Medicine or a Doctor of Osteopathic Medicine; it does not include a Nurse Practitioner or a

 Physician’s Assistant.


                                  F.   Radiation Oncology Services

         27.    Radiation Oncology is the medical use of ionizing radiation, such as x-rays or

 radioactive implants, for the treatment of cancer. Radiation may be given for the purpose of curing

 a patient’s cancer, either alone or in combination with surgery or chemotherapy, or both; or it may

 be used as a palliative measure, to relieve symptoms. Radiation oncology may also be used to

 treat benign tumors.

         28.    A Radiation Oncologist is a physician who is a trained specialist in the use of

 radiation for the treatment of cancer.

         29.    As used in this Complaint, the following terms have the following meanings:

                (a)       “Image Guided Radiation Therapy” or “IGRT” is the use of frequent, two

 and three-dimensional imaging, during a course of radiation treatment for the purpose of directing

 radiation therapy to its intended target;

                (b)       “Stereoscopic imaging” is a process by which two photographs of the same

 object taken at slightly different angles are viewed together, creating an impression of depth and

 solidity;

                (c)       “Parenchymal tissue” is the functional tissue of an organ, as distinguished

 from the connective and supporting tissue; and

                (d)       “Ablation” or “radiofrequency ablation” for cancer means a minimally

 invasive procedure that uses electrical energy and heat to destroy cancer cells.




                                                       9
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 10 of 73 - Page ID#: 338




          30.      The American Medical Association assigns and publishes numeric codes, known

  as Current Procedural Terminology (“CPT”) and Health Care Financing Administration Procedure

  Coding System (“HCPCS”) codes. The codes are a systematic listing of procedures and services

  performed by health care providers. The codes include radiation oncology and related services,

  and are based on complexity, supervision, and documentation requirements. Health care providers

  and health care benefit programs use CPT and HCPCS codes to describe and evaluate the services

  for which they claim, and such programs use these codes to decide whether to issue or deny

  payment. Each health care benefit program establishes a fee reimbursement for each procedure

  described by a CPT, HCPCS or other recognized code.

          31.      Among the codes in use during various periods of time pertinent to this Complaint

  for radiation oncology and related services are the following:


                                                TABLE I

        Code                                           Procedure
                      Computed tomography guidance for, and monitoring of, parenchymal tissue
        77014
                      ablation

        77280         Therapeutic radiology simulation-aided field setting; simple

        77290         Therapeutic radiology simulation-aided field setting; complex

        77334         Treatment Device Complex

       774131         Radiation treatment, beam three or more areas 6-10 MeV

       774182         Computed tomography guidance for placement of radiation therapy fields




          1
              This code was deleted and replaced with G6012 for service provided in a free-standing
  facility.
          2
              This code was deleted effective January 1, 2015, and replaced with the following:



                                                       10
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 11 of 73 - Page ID#: 339




       Code                                           Procedure

                     Stereoscopic X-ray guidance for localization of target volume for the delivery
       774213
                     of radiation therapy

       77427         Radiation Treatment Management, 5 treatments

       78812         Tumor imaging, positron emission tomography (PET); skull base to mid-thigh

       78815         Tumor imaging, positron emission tomography (PET); whole body
                     Stereoscopic x-ray guidance for localization of target volume for the delivery
       G6002
                     of radiation therapy

                     Radiation treatment delivery, 3 or more separate treatment areas, custom
       G6013         blocking, tangential ports, wedges, rotational beam, compensators, electron
                     beam; 11-19 MeV

         32.      The administration of a specific type of radiation therapy requires a specific level

  of supervisory or personal care by a qualified physician, that is, by a Radiation Oncologist or other

  “qualified radiation oncology physician.”

         33.       This qualified physician supervision requirement is to ensure that the physician

  properly targets the diseased tissue to be treated by radiation; and the physician can implement

  real-time corrections to the imaging device at the time of treatment. Failure to render the required

  level of supervisory care makes such services less effective; increases the risk that adjacent and

  healthy tissue will be injured by radiation intended for diseased tissue; and renders such service

  non-reimbursable by federally-funded health care programs .

         34.      There are three levels of physician supervision recognized by CMS:


                  (a) Code G6015, which means intensity modulated treatment delivery, single or
  multiple fields/arcs, via narrow spatially and temporally modulated beams, binary, dynamic mlc,
  per treatment session); and
                 (b) Code G6018, which means compensator-based beam modulation treatment
  delivery of inverse planned treatment using 3 or more high resolution (milled or cast) compensator,
  convergent beam modulated fields, per treatment session.
         3
             Deleted and replaced with G6002.


                                                       11
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 12 of 73 - Page ID#: 340




                 (a)     General Supervision, which means that the procedure is furnished under the

  physician’s overall direction and control, but the physician’s presence is not required during the

  performance of the procedure. Under general supervision, the training of the non-physician

  personnel who actually performs the diagnostic procedure and the maintenance of the necessary

  equipment and supplies are the continuing responsibility of the physician.

                 (b)     Direct Supervision, which in the office setting means the physician must be

  present in the office suite and immediately available to furnish assistance and direction throughout

  the performance of the procedure. It does not mean that the physician must be present in the room

  when the procedure is performed.

                 (c)     Personal Supervision, which means that a physician must be in attendance

  in the room during the performance of the procedure.

         35.     The level of supervision required by CMS in free-standing facilities, such as

  Ashland BCC, Highlands CC, and Logan CC, is stricter than that required by CMS in a hospital

  setting. Whereas CMS allows advanced practitioners, such as nurse practitioners or physician

  assistants, to provide supervision in hospital outpatient departments, a qualified physician is

  required to supervise the provision of these services in the free-standing setting. Also, CMS

  requires that the supervising physician in a free-standing facility be actually present in the facility

  when the services are rendered, and not merely “immediately available.”

         36.     For some services, the physician has the authority to delegate tasks and

  responsibilities to other health professionals, provided that the delegee has the requisite

  educational background and competence to perform the duties.

         37.     Supervision of the administration of radiation therapy by a physician who is not

  qualified to provide these services is not considered by CMS or the Kentucky and West Virginia


                                                        12
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 13 of 73 - Page ID#: 341




  Medicaid programs to be a reasonable or necessary professional service; and the provision of

  radiation therapy, including both the professional and the non-professional, i.e., the technical

  component, is not reimbursable when it not supervised by a qualified physician, or when it is

  supervised by a non-qualified physician.

         38.     The supervision requirements of CMS also require that:

                 (a)    The qualified radiation oncology physician, if not physically present in the

  radiation treatment center, must be immediately available by telephone or other electronic means

  of communication and must be able to receive and remotely review guidance images, allowing the

  qualified physician to provide advice and/or treatment modification before treatment is provided

  in situations requiring radiation oncology physician contact; and

                 (b)    The qualified radiation oncology physician must review and approve

  guidance images that were produced prior to each daily treatment within 24 hours or prior to the

  next treatment delivery.

         39.     For radiation oncology services, the requirements for the level of supervision are in

  Table II, below, and are taken from the CMS Physician Fee Schedule. Here, the notation “Direct

  Supervision” means direct supervision by the treating physician; and the notation “Qualified

  Physician” means that the service may be delegated to, and performed by, a physician who is

  qualified to perform radiation oncology services:


                                              TABLE II

                                                                                   Supervision
     Code                               Procedure
                                                                                     Level
               Computed tomography guidance for, and monitoring of,
     77014                                                                     Qualified Physician
               parenchymal tissue ablation
     77280     Therapeutic radiology simulation-aided field setting; simple    Qualified Physician


                                                      13
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 14 of 73 - Page ID#: 342




                                                                                     Supervision
     Code                                Procedure
                                                                                       Level
                Therapeutic radiology simulation-aided field setting;
     77290                                                                        Qualified Physician
                complex
     77334      Treatment Device Complex                                          Qualified Physician

     77413      Radiation treatment, beam three or more areas 6-10 MeV            Qualified Physician
                Computed tomography guidance for placement of radiation
     77418                                                                        Qualified Physician
                therapy fields
                Stereoscopic X-ray guidance for localization of target
     77421                                                                        Qualified Physician
                volume for the delivery of radiation therapy
     77427      Radiation Treatment Management, 5 treatments                      Direct Supervision
                PET with CT for Attenuation Correction skull base to mid-         Qualified Physician
     78815
                thigh4
                Stereoscopic x-ray guidance for localization of target
    G6002                                                                         Qualified Physician
                volume for the delivery of radiation therapy
                Radiation treatment delivery, 3 or more separate treatment
    G6013       areas, custom blocking, tangential ports, wedges, rotational      Direct Supervision
                beam, compensators, electron beam; 11-19 MeV



         40.     CPT Codes 77280, 77290 Codes refer to “Simulation,” which is a clinical process

  used to establish the radiation treatment locations for the specified treatment volume (i.e., the three

  dimensional area within the patient’s body) as determined by treatment planning. The process of

  simulation can only be done by a qualified physician who has a complete knowledge of the location

  and extent of the patient’s malignancy: the Radiation Oncologist who is treating the patient or

  another physician who is similarly qualified and who is treating the patient. Simulation is utilized

  to establish each of the individual locations to which the radiation is to be directed for the




         4
           Tumor imaging, positron emission tomography (PET) with concurrently acquired
  computed tomography (CT) for attenuation correction and anatomical localization; skull base to
  mid-thigh.

                                                        14
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 15 of 73 - Page ID#: 343




  treatment. Simulation is an intense procedural process. Following completion of simulation, the

  patient moves on to the application of the radiation itself.


                                   G.    Billing and Documentation

         41.      At all times pertinent to this Complaint, the manner and means whereby the

  Defendants, at all three clinics, prepared and presented claims to CMS and other third-party payors

  was as follows:

                  (a)    The initial record of the services provided to each patient was prepared and

  maintained in paper form, and placed into a folder for that patient;

                  (b)    The information on these paper records was then entered by clinic personnel

  into a computer with the charges for each service;

                  (c)    The resulting computer record was then electronically transmitted to A One

  Biz, which converted the information into a claim that it then submitted to CMS and other third-

  party payors;

                  (d)    In so processing the information into a claim, A One Biz “scrubbed” or

  manipulated the information for the purpose of insuring that the claim would pass review by the

  Contractors regardless of whether the information provided by the clinics to A One Biz was

  accurate, truthful, complete, or misleading;

                  (e)    Defendants Kirti K. Jain and Manish Jain purposely arranged for such

  scrubbing: both Defendants Kirti K. Jain and Manish Jain knew that the information was

  inaccurate, untruthful, incomplete, and misleading because Kirti K. Jain operated, managed, and

  directed the administrative operation of all three clinics, including the treatment of the internal

  billing records of patients and the schedules of medical doctors; and Manish Jain was a manager

  for both the Logan CC and A One Biz and was fully aware of Dr. Kirti K. Jain’s directives;



                                                       15
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 16 of 73 - Page ID#: 344




         (f)     The information in the claims, including the statement dates, was made available

  to and known by the Defendants at or about the time the claims were presented for payment, and

  such information as relevant for this Complaint for sample patients, identified by “P Numbers,”

  are included below.5

         42.     At all times pertinent to this Complaint the Contractors required that claims have

  the name and the National Provider Identifier (NPI) number of the treating practitioner listed on

  the claim for each service provided by that practitioner for that patient. This requirement was a

  precondition and was material for payment.

         43.     At all times pertinent to this Complaint, the Contractors required that the billing

  entity maintain documentation for the service provided to the patient, including the treating

  practitioner’s notes. This requirement was a precondition and was material for payment. The

  required documentation included the following:

     •   A detailed itemization and supporting documentation for all services billed;

     •   Documentation of history of illness being treated;

     •   Documentation of physician involvement;

     •   Physician order(s) for treatment including current dosage;

     •   Documentation to support all services billed was provided, including dosimetry reports,

         physicist reports, simulation reports, and oncology reports;

     •   Documentation of each treatment billed;

     •   Copy of radiological report or physician's interpretation; and

     •   Documentation of any contrast material provided.



         5
           The information taken from these records has been limited or redacted to prevent personal
  health and identifying information from being disclosed in the public court file.

                                                     16
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 17 of 73 - Page ID#: 345




                                              COUNT I

     False Claims Regarding Patients Supposedly Treated by Robert C. O’Laughlin, M.D.
               31 U.S.C. § 3729(a)(1) (1986) and 31 U.S.C. § 3729(a)(1)(A) (2009)

         44.     The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three of this Complaint, and further alleges:

         45.     Beginning on or about July 2, 2012 and continuing until an unknown date after

  October, 2015 (the “First Relevant Period”), the Defendants Radiation Therapy Services, P.S.C.

  (dba Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba Highlands Cancer

  Center), A One Biz Solutions, LLC, Kirti K. Jain, M.D., and Manish Jain (hereinafter, collectively,

  the “Defendants”), together with Co-conspirator Logan CC, knowingly and willfully presented

  and caused to be presented for payment or approval false and fraudulent claims to federally-funded

  federal health care programs, including the Medicare, Medicaid, Railroad Medicare, and

  TRICARE programs (the “Federal Programs”).

         46.     During the First Relevant Period, the Defendants presented claims for payment to

  the federal programs for radiation oncology services supposedly provided to patients by Robert

  O’Laughlin, M.D. (the “O’Laughlin claims”):

                 (a)    directly to CMS and indirectly to CMS through MACs and insurance

  carriers under contract with CMS for the administration of the Medicare and Railroad Medicare

  programs;

                 (b)    directly to States, and indirectly to States through insurance contractors and

  carriers under contract with these States for the administration of the Medicaid and Medical

  Assistance programs, funded in part by CMS; and




                                                      17
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 18 of 73 - Page ID#: 346




                 (c)     directly to the Department of Defense (“DOD”), and indirectly to DOD

  through United Healthcare, Humana Military, and Health Net, the contractors for the domestic

  administration of TRICARE.

         47.     Of the O’Laughlin claims, many were false and fraudulent, in that they stated that

  Dr. O’Laughlin provided, or supervised, the radiation oncology services billed in these claims,

  whereas in truth and in fact:

                 (a)     Dr. O’Laughlin did not provide these services;

                 (b)     Dr. O’Laughlin did not supervise the provision of these services; and

                 (c)     the provision of these services was not delegated to physician qualified to

  perform the radiation oncology services.

         48.     At all times pertinent to this Complaint, the aforesaid statements and

  representations were material to the payment of these claims, as CMS, DOD, and the carriers,

  MACs and contractors (collectively “Contractors”) to which the Defendants presented the

  O’Laughlin claims, would not have made payment on these claims if they had known that (i) Dr.

  O’Laughlin neither provided or personally or directly supervised the provision of services

  underlying these claims; or, (ii) for appropriate services (identified above in Table II), the

  provision of these services had not been delegated and performed by another physician qualified

  to perform the radiation oncology services.

         49.     Among the Contractors to which the Defendants presented O’Laughlin claims that

  were false and fraudulent (the “false O’Laughlin claims”), and whether they were billed as the

  primary or second insurer, were the following as set forth in Table III, below:




                                                      18
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 19 of 73 - Page ID#: 347




                                               TABLE III

                Contractor                          Type                Primary        Secondary

          Anthem BCBS MCR                  Medicare Advantage              X

   Coventry Care of Kentucky (Aetna
                                            Kentucky Medicaid              X               X
      Better Health of Kentucky)

          Humana Gold Choice               Medicare Advantage              X

               Humana MCR                  Medicare Advantage              X

           Kentucky Medicaid                Kentucky Medicaid                              X

                 Medicare                          Medicare                X

               Ohio Medicaid                       Medicaid                X

     Palmetto GBA-WV Medicare                      Medicare                X

           Railroad Medicare                     RR Medicare               X

            Unisys Medicaid               West Virginia Medicaid           X

         WellCare of Kentucky                      Medicare                X               X

         50.      All claims presented by the Defendants to Contractors were presented on or about

  the dates for which the services invoiced were provided, as those dates are further alleged in this

  Complaint.


                                         A.      The Patients

                                          1.      Patient P-2
                                               (Logan CC)

         51.      Among the false O’Laughlin claims that the Defendants presented, and caused to

  be presented, to Contractors were claims for a patient herein identified as “P-2”; and these claims

  were presented to Humana Gold Choice, which is a Medicare Advantage plan.

         52.      Among the services provided to Patient P-2 at Logan CC, and presented to Humana

  Gold Choice for payment, were the following as set forth in Table IV, below:


                                                       19
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 20 of 73 - Page ID#: 348




                                         TABLE IV
                                        (Patient P-2)

            Date of                                         Amount    Amount     Date
 Service                    Service              Code
            Service                                          Billed    Paid      Paid

            Tuesday    Beam 3 or More
    1                  Areas 11 to 19       77414 (G6013)    $650     $215.79   1/30/15
            12/16/14   MeV
                       Beam 3 or More
           Wednesday
    2                  Areas 11 to 19       77414 (G6013)    $650     $206.06   1/8/15
            12/17/14
                       MeV

           Thursday    Beam 3 or More
    3                  Areas 11 to 19       77414 (G6013)    $650     $215.79   1/30/15
           12/18/14    MeV

            Friday     Beam 3 or More
    4                  Areas 11 to 19       77414 (G6013)    $650     $206.06   1/8/15
            2/19/14    MeV

            Monday     Beam 3 or More
    5                  Areas 11 to 19       77414 (G6013)    $650     $206.06   1/8/15
            12/22/14   MeV

            Tuesday    Beam 3 or More
    6                  Areas 11 to 19       77414 (G6013)    $650     $206.06   1/8/15
            12/23/14   MeV
                       Beam 3 or More
           Wednesday
    7                  Areas 11 to 19       77414 (G6013)    $650     $206.06   1/8/15
            12/24/14
                       MeV

           Thursday    Beam 3 or More
    8                  Areas 11 to 19       77414 (G6013)    $650     $215.79   1/15/15
           12/26/14    MeV

            Monday     Beam 3 or More
    9                  Areas 11 to 19       77414 (G6013)    $650     $215.79   1/22/15
            12/29/14   MeV

            Tuesday    Beam 3 or More           77414
   10                  Areas 11 to 19                        $650     $206.06   1/22/15
            12/30/14   MeV                     (G6013)

                       Beam 3 or More           77414
           Wednesday
   11                  Areas 11 to 19                        $650     $215.79   1/15/15
            12/31/14                           (G6013)
                       MeV




                                                20
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 21 of 73 - Page ID#: 349




                 Date of                                             Amount      Amount         Date
 Service                          Service               Code
                 Service                                              Billed      Paid          Paid

                 Monday     Beam 3 or More
    12                      Areas 11 to 19             G6013           $650       $194.55     1/22/15
                 1/5/15     MeV

                 Tuesday    Beam 3 or More
    13                      Areas 11 to 19             G6013           $650       $219.05     1/22/15
                  1/6/15    MeV

             Wednesday      Beam 3 or More
    14                      Areas 11 to 19             G6013           $650       $219.05     1/22/15
              1/7/15        MeV
 TOTALS                                                               $9,100      $2,948



           53.     At no time was Patient P-2 the patient of Dr. O’Laughlin; and at no time did Dr.

  O’Laughlin provide to Patient P-2 the services identified in the above Table IV and in the claims

  presented to Humana Gold Choice for these services.

           54.     At no time did Dr. O’Laughlin supervise, personally or directly, the provision of

  these services provided to Patient P-2.

           55.     At no time was the provision of these services provided to Patient P-2 delegated to,

  or performed by, a physician qualified to perform the radiation oncology services.


                                            2. Patient P-3
                                               (Logan CC)

           56.     Among the false O’Laughlin claims that the Defendants presented, and caused to

  be presented, to Contractors were claims for a patient herein identified as “P-3”; and these claims

  were presented to Humana MCR, which is a Medicare Advantage plan.

           57.     Among the services provided to Patient P-3 at Logan CC, and presented to Humana

  Gold Choice for payment, were the following as set forth in Table V, below:




                                                       21
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 22 of 73 - Page ID#: 350




                                           TABLE V
                                          (Patient P-3)

             Date of                                          Amount    Amount     Date
  Service                       Service                Code
             Service                                           Billed    Paid      Paid
    1                   Simulation Complex           77290    $1,850    $443.43
                        Treatment Device
    2        Tuesday                                 77334     $680     $135.56
                        Complex
                                                                                  1/30/15
             1/13/15    CT Guidance for
    3                   Placement of Rad             77014     $350     $79.40
                        Therapy Fields
    4                   Simulation Simple            77280     $400     $234.95
            Wednesday
                        Multileaf Collimator                                      2/19/15
    5        1/28/15                                 77338    $1,000    $451.89
                        Device IMRT
                        Intensity Modulated
                        Treatment Delivery
    6                                               G6015     $1,000    $341.79
            Thursday    Single or Multiple
                        Fields                                                    2/19/15
             1/29/15
                        Stereoscopic X Ray
    7                                               G6002      $236     $65.84
                        Guidance
                        Intensity Modulated
                        Treatment Delivery
    8                                               G6015     $1,000    $341.79
             Friday     Single or Multiple
                        Fields                                                    2/19/15
             1/30/15
                        Stereoscopic X Ray
    9                                               G6002      $236     $65.84
                        Guidance
                        Intensity Modulated
                        Treatment Delivery
    10                                              G6015     $1,000    $341.79
             Monday     Single or Multiple
                        Fields                                                    2/19/15
             2/2/15
                        Stereoscopic X Ray
    11                                              G6002      $236     $65.84
                        Guidance
                        Intensity Modulated
                        Treatment Delivery
    12                                              G6015     $1,000    $341.79
             Tuesday    Single or Multiple
                        Fields                                                    2/19/15
              2/3/15
                        Stereoscopic X Ray
    13                                              G6002      $236     $65.84
                        Guidance

    14      Wednesday   Intensity Modulated         G6015     $1,000    $341.79   2/4/15
                        Treatment Delivery


                                                  22
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 23 of 73 - Page ID#: 351




               Date of                                             Amount       Amount         Date
  Service                           Service                Code
               Service                                              Billed       Paid          Paid
               2/4/15      Single or Multiple
                           Fields
                           Stereoscopic X Ray
    15                                                  G6002        $236        $65.84
                           Guidance
                           Intensity Modulated
                           Treatment Delivery
    16                                                  G6015       $1,000       $341.79
               Thursday    Single or Multiple
                           Fields                                                             2/19/15
                2/5/15
                           Stereoscopic X Ray
    17                                                  G6002        $236        $65.84
                           Guidance
 TOTALS                                                             $11,696      $3,791

         58.     At no time was Patient P-3 the patient of Dr. O’Laughlin; and at no time did Dr.

  O’Laughlin provide to Patient P-3 the services identified in the above Table V and in the claims

  presented to Humana Gold Choice for these services.


         59.     At no time did Dr. O’Laughlin supervise, personally or directly, the provision of

  these services provided to Patient P-3.


         60.     At no time was the provision of these services provided to Patient P-3 delegated to,

  or performed by, a physician qualified to perform the radiation oncology services.


                                            3. Patient P-10
                                              (Ashland BCC)

         61.     Among the false O’Laughlin claims that the Defendants presented, and caused to

  be presented, to Contractors were claims for a patient herein identified as “P-10”; and these claims

  were presented to WellCare of Kentucky, a Medicaid Contractor for the Commonwealth of

  Kentucky.




                                                      23
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 24 of 73 - Page ID#: 352




          62.      Among the services provided to Patient P-10 at Ashland BCC, and presented to

  WellCare of Kentucky for payment, were the following as set forth in Table VI, below:


                                            TABLE VI
                                           (Patient P-10)

                   Date of                                     Amount      Amount          Date
   Service                          Service          Code
                   Service                                      Billed      Paid           Paid
                              CT Guidance for
      1                       Placement of Rad       77014       $350      $122.66
                              Therapy Fields
                Monday9/8/14 Simulation Field                                             9/25/14
      2                                              77290      $1,250     $250.29
                              Complex
                              Treatment Device
      3                                              77334       $680      $144.80
                              Complex
                              Simulation Field
      4                                              77280       $400      $127.95
                              Simple
                              Treatment Device
      5                                              77334      $1,360     $288.59
                              Complex
                              Beam 3 or More         77413
      6         Tuesday9/9/14                                    $450      $188.42        10/30/14
                              Areas 6 to 10 MeV     (G6012)
                              Stereoscopic X
                              Ray Guidance for       77421
      7                                                          $236      $106.84
                              Localization of       (G6002)
                              Target V
                              Beam 3 or More         77413
      8                                                          $450      $188.42
                              Areas 6 to 10 MeV     (G6012)
                   Friday,    Stereoscopic X
                                                                                          9/30/14
                   9/12/14    Ray Guidance for       77421
      9                                                          $236      $106.84
                              Localization of       (G6002)
                              Target V
                              Beam 3 or More         77413
     10                                                          $450      $188.42
                              Areas 6 to 10 MeV     (G6012)
                   Friday     Stereoscopic X
                                                                                          10/9/14
                   9/19/14    Ray Guidance for       77421
     11                                                          $236      $106.84
                              Localization of       (G6002)
                              Target V
                              Beam 3 or More         77413
     12                                                          $450      $188.42
                              Areas 6 to 10 MeV     (G6012)
                  Monday      Stereoscopic X
                                                                                          10/9/14
                   9/22/14    Ray Guidance for       77421
     13                                                          $236      $106.84
                              Localization of       (G6002)
                              Target V



                                                    24
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 25 of 73 - Page ID#: 353




                 Date of                                         Amount       Amount        Date
   Service                          Service            Code
                 Service                                          Billed       Paid         Paid
                              Beam 3 or More          77413
     14                                                            $450       $188.42
                              Areas 6 to 10 MeV      (G6012)
                Tuesday       Stereoscopic X
                                                                                           10/9/14
                9/23/14       Ray Guidance for        77421
     15                                                            $236       $106.84
                              Localization of        (G6002)
                              Target V
                              Beam 3 or More          77413
     16                                                            $450       $188.42
                              Areas 6 to 10 MeV      (G6012)
                Thursday      Stereoscopic X
                                                                                           10/9/14
                 9/25/14      Ray Guidance for        77421
     17                                                            $236       $106.84
                              Localization of        (G6002)
                              Target V
                              Beam 3 or More          77413
     18                                                            $450       $188.42
                              Areas 6 to 10 MeV      (G6012)
                 Friday       Stereoscopic X
                                                                                           10/16/19
                 9/26/14      Ray Guidance for        77421
     19                                                            $236       $106.84
                              Localization of        (G6002)
                              Target V
   TOTALS                                                         $8,842     $3,001.11

          63.    At no time was Patient P-10 the patient of Dr. O’Laughlin; and at no time did Dr.

  O’Laughlin provide to Patient P-10 the services identified in the above Table and in the claims

  presented to Humana Gold Choice for these services.


          64.    At no time did Dr. O’Laughlin supervise, personally or directly, the provision of

  these services provided to Patient P-10.


          65.    At no time was the provision of these services provided to Patient P-10 delegated

  to, or performed by, a physician qualified to perform the radiation oncology services.




                                                     25
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 26 of 73 - Page ID#: 354




                                        4. Patient P-12
                                           (Highlands CC)

           66.    Among the false O’Laughlin claims that the Defendants presented, and caused to

  be presented, to Contractors were claims for a patient herein identified as “P-12”; and these claims

  were presented to Medicare as this patient’s primary insurer; and to Kentucky Medicaid as this

  patient’s secondary insurer.


           67.    Among the services provided to Patient P-12 at Highlands CC, and presented to

  Medicare and Kentucky Medicaid for payment, were the following, as set forth in Table VII,

  below:


                                             TABLE VII
                                            (Patient P-12)

                 Date of                                           Amount      Amount        Date
   Service                          Service              Code
                 Service                                            Billed      Paid         Paid
                            Stereoscopic X Ray          77421
                            Guidance for               (G6002)
      1                                                              $236       $36.95
                            Localization of Target
                 Thursday   V                                                              12/18/14
                 11/27/14
                            Intensity Modulated         77418
      2                     Treatment Delivery         (G6015)      $1,000      $270.10
                            Single or Multiple
                            Stereoscopic X Ray          77421
                            Guidance for               (G6002)
      3                                                              $236       $36.95
                            Localization of Target
                 Monday
                            V                                                              12/16/14
                 12/1/14
                            Intensity Modulated         77418
      4                     Treatment Delivery         (G6015)      $1,000      $270.10
                            Single or Multiple
                            Stereoscopic X Ray          77421
                 Friday     Guidance for               (G6002)
      5                                                              $236       $36.95     12/22/14
                 12/5/14    Localization of Target
                            V




                                                      26
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 27 of 73 - Page ID#: 355




                  Date of                                           Amount      Amount        Date
   Service                            Service              Code
                  Service                                            Billed      Paid         Paid
                              Intensity Modulated          77418
       6                      Treatment Delivery          (G6015)    $1,000     $270.10
                              Single or Multiple
                              Stereoscopic X Ray           77421
                              Guidance for                (G6002)
       7                                                              $236       $36.95
                              Localization of Target
                 Wednesday
                              V                                                             12/29/19
                  12/10/14
                              Intensity Modulated          77418
       8                      Treatment Delivery          (G6015)    $1,000     $270.10
                              Single or Multiple
   TOTALS                                                            $4,944    $1,228.20

           68.     At no time was Patient P-12 the patient of Dr. O’Laughlin; and at no time did Dr.

  O’Laughlin provide to Patient P-12 the services identified in the above Table and in the claims

  presented to Humana Gold Choice for these services.


           69.     At no time did Dr. O’Laughlin supervise, personally or directly, the provision of

  these services provided to Patient P-12.


           70.     At no time was the provision of these services provided to Patient P-12 delegated

  to, or performed by, a physician qualified to perform the radiation oncology services.


                                             B.   The Claims

           71.     During a period beginning on or about July 2, 2012 and continuing until an

  unknown date after October, 2015, the Defendants, acting directly and in concert with each other,

  knowingly presented and caused to be presented to these and additional Contractors false and

  fraudulent claims for the above-specified services, and additional claims for (a) additional services

  for the above-specified patients, and (b) services for other patients, with all additional claims,

  services, patients, and Contractors to be identified at trial.



                                                         27
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 28 of 73 - Page ID#: 356




          72.     All of the aforesaid claims were false and fraudulent in that each such claim

  certified, expressly or impliedly:

                  (a)    that Dr. O’Laughlin provided these services to these patients, whereas in

  truth and in fact, as the Defendants then well knew, Dr. O’Laughlin did not provide these services

  to these patients;

                  (b)    that Dr. Dr. O’Laughlin personally or directly supervised the provision of

  these services provided to these patients, whereas in truth and in fact, as the Defendants then well

  knew, Dr. O’Laughlin did not personally or directly supervise the provision of these services;

                  (c)    that a physician qualified to perform the radiation oncology services

  (“qualified physician”) provided or supervised these services for these patients, whereas in truth

  and in fact, as the Defendants then well knew, these services were neither provided nor supervised

  by a physician qualified to perform the radiation oncology services;

                  (d)    that a qualified physician, if not physically present in the clinic, was

  immediately available by telephone or other electronic means of communication, and was able to

  receive and remotely review guidance images allowing that physician to provide advice and/or

  treatment modification before treatment was provided, whereas in truth and in fact, as the

  Defendants then well knew, no qualified physician was immediately available by telephone or

  other electronic means of communication, nor was able to receive and remotely review guidance

  images allowing that physician to provide advice and/or treatment modification before treatment

  was provided; and

                  (e)    that a qualified physician reviewed and approved guidance images

  produced prior to each daily treatment within 24 hours or prior to the next treatment delivery,

  whereas in truth and in fact, as the Defendants then well knew, no qualified physician reviewed or




                                                      28
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 29 of 73 - Page ID#: 357




  approved guidance images produced prior to each daily treatment within 24 hours or prior to the

  next treatment delivery.


         73.     Each claim presented to a Contractor on behalf of each the Defendants was prepared

  by or under the direction of Manish Jain of A One Biz in Miramar, Florida, and presented by A

  One Biz electronically or by U.S. Mail to the Contractor providing insurance or benefits for the

  patient who received the services identified on the claim.


         74.     Each such claim would be and was paid in whole or in part from funds provided by

  CMS, an agency of the United States; or by DOD, a department of the United States.


         75.     Each such presentment, and each instance of causing the presentment, of the

  aforesaid claims by the Defendants was in violation of 31 U.S.C. § 3729(a)(1) (1986) and 31

  U.S.C. § 3729(a)(1)(A) (2009).


         76.     As a result of these false claims, the United States suffered actual damages.




                                                      29
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 30 of 73 - Page ID#: 358




                                              COUNT II

   False Statements Regarding Patients Supposedly Treated by Robert C. O’Laughlin, M.D.
                 31 U.S.C. § 3729(a)(2) (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009)

          77.     The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three and paragraphs forty-five through seventy-six of this

  Complaint, and further alleges:


          78.     Beginning on or about July 2, 2012, and continuing until an unknown date after

  October, 2015, the Defendants Radiation Therapy Services, P.S.C. (dba Ashland Bellefonte

  Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba Highlands Cancer Center), LLC, Kirti K. Jain,

  M.D., and Manish Jain (hereinafter, collectively, the “Defendants”), together with Co-conspirator

  Logan CC, knowingly and willfully made and used, and caused to be made and used, false records

  and statements material to the above described false and fraudulent claims.


          79.     Among the aforesaid false statements, which were material to the Contractors for

  payment of claims, were the following:

                  (a)     that Dr. O’Laughlin provided these services to these patients, whereas in

  truth and in fact, as the Defendants then well knew, Dr. O’Laughlin did not provide these services

  to these patients;

                  (b)     that Dr. O’Laughlin was the treating practitioner for these patients, whereas

  in truth and in fact, and the Defendants then well knew, Dr. O’Laughlin was not the treating

  practitioner for these patients;

                  (c)     that Dr. O’Laughlin personally or directly supervised the provision of these

  services provided to these patients, whereas in truth and in fact, as the Defendants then well knew,

  Dr. O’Laughlin did not personally or directly supervise the provision of these services; and



                                                       30
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 31 of 73 - Page ID#: 359




                 (d)     that a physician qualified to perform the radiation oncology services

  provided these services to these patients, whereas in truth and in fact, as the Defendants then well

  knew, these services were not provided by a physician qualified to perform the radiation oncology

  services.

         80.     Among the aforesaid false records were the following:

                 (a)     patient charts and files that contained the aforesaid false statements;

                 (b)     patient billing summaries that contained the aforesaid false statements; and

                 (c)    claims that contained the aforesaid false statements.


         81.     Each such statement and record for each patient was prepared by or under the

  direction of Dr. Kirti K. Jain, and by the administrative personnel within the facility where each

  patient had received the services for which the claims were presented.


         82.     Each such making and use of, and each instance of causing to be made and used,

  the aforesaid statements and records by the Defendants was in violation of 31 U.S.C. § 3729(a)(2)

  (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009).


         83.     As a result of these false statements and records, the United States suffered actual

  damages.




                                                       31
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 32 of 73 - Page ID#: 360




                                             COUNT III

             False Claims Regarding Patients Supposedly Treated by Named Physicians
                 31 U.S.C. § 3729(a)(1) (1986) and 31 U.S.C. § 3729(a)(1)(A) (2009)

         84.      The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, and paragraph forty-nine of this Complaint, and further

  alleges:


         85.      Beginning in or about an unknown date prior to July 2012, and continuing until an

  unknown date after October, 2015 (the “Second Relevant Period”), the Defendants Radiation

  Therapy Services, P.S.C. (dba Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba

  Highlands Cancer Center), Logan Oncology Care Associates, LLC (dba Logan Regional Cancer

  Center), A One Biz Solutions, LLC, Kirti K. Jain, M.D., and Manish Jain (hereinafter, collectively,

  the “Defendants”), together with Co-conspirator Logan CC, knowingly and willfully presented

  and caused to be presented for payment or approval false and fraudulent claims to federally-funded

  federal health care programs, including the Medicare, Medicaid, Railroad Medicare, and

  TRICARE programs (the “Federal Programs”).


         86.      During the Second Relevant Period, the Defendants presented claims to the Federal

  Programs for radiation oncology services supposedly provided to patients by physicians who were,

  in fact, not present in the facilities where these services were supposedly rendered (the “Absent

  Physician claims”):

                  (a) directly to CMS and indirectly to CMS through MACs and insurance carriers

  under contract with CMS for the administration of the Medicare and Railroad Medicare programs;




                                                      32
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 33 of 73 - Page ID#: 361




                 (b) directly to States, and indirectly to States through insurance contractors and

  carriers under contract with these States for the administration of the Medicaid and Medical

  Assistance programs, funded in part by CMS; and

                 (c) directly to DOD, and indirectly to DOD through United Healthcare, Humana

  Military, and Health Net, the contractors for the domestic administration of TRICARE.


         87.     Of the Absent Physician claims, many were false and fraudulent, in that they stated

  that a particular physician (each, a “Named Physician”) provided, or supervised, services billed in

  these claims, whereas in truth and in fact:

                 (a) such Named Physician did not provide these services;

                 (b) such Named Physician did not supervise the provision of these services; and

                 (c) such Named Physician was neither on the premises nor scheduled to be in the

  facility where these services were provided, and was not available at such facility to provide

  personal or direct supervision.


         88.     At all times pertinent to this Complaint, the aforesaid statements were material to

  the payment of these claims, as the Contractors to which the Defendants presented the Absent

  Physician claims would not have made payment on these claims without the Named Physician

  either providing, or personally or directly supervising these claims; and without being in or

  available at the facility where the services were provided.


         89.     Among the Contractors to which the Defendants presented Absent Physician claims

  that were false and fraudulent, and whether they were billed as the primary or second insurer, were

  those Contractors identified in Table III of paragraph forty of this Complaint.




                                                      33
      Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 34 of 73 - Page ID#: 362




               90.     All claims presented by the Defendants to Contractors were presented on or about

        the dates that the services invoiced had been provided.


                                                A.      The Patients

                                                  1.   Patient P-10
                                                       (Ashland BCC)

               91.     Among the Absent Physician claims that the Defendants presented, and caused to

        be presented, to Contractors were claims for a patient herein identified as “P-10”; and these claims

        were presented to WellCare of Kentucky, a Medicaid Contractor for the Commonwealth of

        Kentucky.


               92.     Among the services provided to Patient P-10 at Ashland BCC, and presented to

        WellCare of Kentucky for payment, were the following as set forth in Table VIII, below:


                                                    TABLE VIII
                                                   (Patient P-10)

                                                                     Actual
                                                        Named       Physician    Amount      Amount            Date
Service      Date         Service         Code
                                                       Physician                  Billed      Paid             Paid
                                                                    Location
                       PET with CT
           Friday
  1                   for Attenuation     78815         K. Jain     Highlands     $5,000     $2,247.00     1/3/14
           12/6/13
                          CORR
                       PET with CT
           Monday
  2                   for Attenuation     78815         K. Jain     Highlands     $5,000     $2,247.00    2/10/14
           1/27/14
                          CORR
                       PET with CT
           Monday
  3                   for Attenuation     78815         K. Jain     Highlands     $5,000     $2250.00     5/14/14
           4/28/14
                          CORR
                        New Patient
           Monday
  4                     Office Visit      99205         A. Jain     Highlands      $420         N/A            N/A
           9/8/14
                          Level 5
           Monday      CT Guidance
  5                                       77014        O’Laughlin      Logan       $350       $122.68     9/25/14
           9/8/14      for Placement


                                                             34
      Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 35 of 73 - Page ID#: 363




                                                                    Actual
                                                      Named        Physician    Amount      Amount           Date
Service     Date            Service        Code
                                                     Physician                   Billed      Paid            Paid
                                                                   Location
                         of Rad
                      Therapy Fields
           Monday         Simulation
  6                                        77290    O’Laughlin       Logan       $1,250     $250.29      9/25/14
           9/8/14         Field Comp
                          Treatment
           Monday,
  7                        Device          77334    O’Laughlin       Logan        $680      $144.80      9/25/14
            9/8/14
                          Complex
           Tuesday        Simulation
  8                                        77280    O’Laughlin       Logan        $400      $127.95     10/30/14
            9/9/14       Field Simple
                          Treatment
           Tuesday
  9                        Device          77334    O’Laughlin       Logan        $,360     $289.59     10/30/14
            9/9/14
                          Complex
                          Beam 3 or
           Tuesday                         77413
  10                     more areas 6-              O’Laughlin       Logan        $450      $188.42     10/30/14
            9/9/14                        (G6012)
                           10 MeV
                         Stereoscopic
           Tuesday                         77421
  11                        X-ray                   O’Laughlin       Logan        $236      $106.84     10/30/14
            9/9/14                        (G6002)
                          Guidance
TOTALS                                                                          $18,786    $7,974.57

               93.       The Named Physician neither provided, nor personally or directly supervised the

        described services provided to Patient P-10 identified in the above Table and in the claims

        presented to WellCare of Kentucky for these services.


               94.       The Named Physician was neither on the premises, nor near the facility, where the

        described services were provided to Patient P-10; and did not see the patient when these services

        were provided.




                                                            35
     Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 36 of 73 - Page ID#: 364




                                            2. Patient P-12
                                               (Highlands CC)


              95.     Among the Absent Physician claims that the Defendants presented, and caused to

       be presented, to Contractors were claims for a patient herein identified as “P-12”; and these claims

       were presented to Medicare.


              96.     Among the services provided to Patient P-12 at Highlands CC, and presented to

       Medicare for payment, were the following as set forth in Table IX, below:


                                                  TABLE IX
                                                 (Patient P-12)




                                                                     Actual
                                                       Named                     Amount Amount            Date
Item       Date            Service          Code                    Physician
                                                      Physician                   Billed Paid             Paid
                                                                    Location
                      Stereoscopic X
         Monday       Ray Guidance         77421
 1                                                   O’Laughlin       Logan        $236       $36.95    12/16/14
         12/1/14      for Localization    (G6002)
                      of Target V
                      Intensity
         Monday       Modulated            77418
 2                                                   O’Laughlin       Logan       $1,000     $270.10    12/16/14
         12/1/14      Treatment           (G6015)
                      Delivery
                      Stereoscopic X
                                                                     Ashland
         Friday       Ray Guidance         77421
 3                                                   O’Laughlin       or Not       $236       $36.95    12/22/14
         12/5/14      for Localization    (G6002)
                                                                     Present
                      of Target V

                      Intensity
                                           77418                     Ashland
         Friday       Modulated
 4                                                   O’Laughlin       or Not      $1,000     $270.10    12/22/14
         12/5/14      Treatment           (G6015)                    Present
                      Delivery




                                                           36
     Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 37 of 73 - Page ID#: 365




                                                                     Actual
                                                       Named                     Amount Amount            Date
Item       Date       Service               Code                    Physician
                                                      Physician                   Billed Paid             Paid
                                                                    Location
                 Stereoscopic X
       Wednesday Ray Guidance               77421
 5                                                    O’Laughlin     Ashland       $236       $36.95    12/29/14
        12/10/14 for Localization          (G6002)
                 of Target V
                 Intensity
       Wednesday Modulated                  77418
 6                                                    O’Laughlin     Ashland      $1,000     $270.10    12/29/14
        12/10/14 Treatment                 (G6015)
                 Delivery
TOTALS                                                                            $3,708     $921.15



              97.       The Named Physician neither provided, nor personally or directly supervised the

       described services provided to Patient P-12 identified in the above Table and in the claims

       presented to Medicare for these services.


              98.       The Named Physician was neither on the premises, nor near the facility, where the

       described services were provided to Patient P-12; and did not see the patient when these services

       were provided.


                                              3. Patient P-14
                                                 (Ashland BCC)

              99.       Among the Absent Physician claims that the Defendants presented, and caused to

       be presented, to Contractors were claims for a patient herein identified as “P-14”; and these claims

       were presented to WellCare of Kentucky, a Medicaid Contractor for the Commonwealth of

       Kentucky.


              100.      Among the services provided to Patient P-14 at Ashland BCC, and presented to

       WellCare of Kentucky for payment, were the following as set forth in Table X, below:



                                                           37
     Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 38 of 73 - Page ID#: 366




                                                   TABLE X
                                                 (Patient P-14)

                                                                   Actual
                                                    Named                      Amount      Amount         Date
Item     Date            Service          Code                    Physician
                                                   Physician                    Billed      Paid          Paid
                                                                  Location

        Friday     PET with CT for
 1                 attenuation           78815       K. Jain      Highlands     $5,000     $2,250.00     3/27/14
        3/7/14     correction

       Monday PET with CT for
 2            attenuation                78815       K. Jain      Highlands     $5,000     $2,250.00     5/21/14
       5/5/14 correction

       Monday PET with CT for
 3            attenuation                78815       K. Jain      Highlands     $5,000       $0.00       7/29/14
       6/9/14 correction

       Friday      PET with CT for
 4                 attenuation           78815       K. Jain      Highlands     $5,000     $2,250.00     7/17/14
       6/27/14     correction
TOTALS                                                                         $20,000      $6,750

                101.    The Named Physician neither provided, nor personally or directly supervised the

       described services provided to Patient P-14 identified in the above Table and in the claims

       presented to WellCare of Kentucky for these services.


                102.    The Named Physician was neither on the premises, nor near the facility, where the

       described services were provided to Patient P-14; and did not see the patient when these services

       were provided.


                                              4. Patient P-15
                                                 (Ashland BCC)

                103.    Among the Absent Physician claims that the Defendants presented, and caused to

       be presented, to Contractors were claims for a patient herein identified as “P-15”; and these claims

       were presented to Medicare as her primary insurer, and to WellCare of Kentucky, a Medicaid

       Contractor for the Commonwealth of Kentucky, as her secondary insurer.


                                                           38
      Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 39 of 73 - Page ID#: 367




                 104.    Among the services provided to Patient P-15 at Ashland BCC, and presented to

        Medicare and to WellCare of Kentucky for payment, were the following as set forth in Table XI,

        below:


                                                    TABLE XI
                                                   (Patient P-15)

                                                                        Actual
                                                        Named                      Amount    Amount
Service     Date            Service        Code                        Physician                         Date Paid
                                                       Physician                    Billed    Paid
                                                                       Location
                         PET with CT
           Friday
  1                     for attenuation   78815         K. Jain        Highlands   $5,000    $2,247.00    1/31/15
           1/10/14
                          correction
                         PET with CT
           Friday
  2                     for attenuation   78815         K. Jain        Highlands   $5,000    $2,250.00    4/30/14
           4/11/14
                          correction
TOTALS                                                                             $10,000   $4,497.00



                 105.    The Named Physician neither provided, nor personally or directly supervised the

        described services provided to Patient P-15 identified in the above Table and in the claims

        presented to Medicare and to WellCare of Kentucky for these services.


                 106.    The Named Physician was neither on the premises, nor near the facility, where the

        described services were provided to Patient P-15; and did not see the patient when these services

        were provided.


                                                  B.     The Claims

                 107.    During a period beginning on an unknown date prior to July, 2012, and continuing

        until an unknown date after October, 2015, the Defendants, acting directly and in concert with

        each other, knowingly presented and caused to be presented to these and additional Contractors



                                                                  39
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 40 of 73 - Page ID#: 368




  false and fraudulent claims for the above-specified services, and additional claims for (a)

  additional services for the above-specified patients, and (b) services for other patients, with all

  additional claims, services, patients, and Contractors to be identified at trial.


         108.    All of the aforesaid claims were false and fraudulent in that each such claim

  certified, expressly or impliedly:

                 (a) that a particular, Named Physician provided these services to these patients,

  whereas in truth and in fact, as the Defendants then well knew, such Named Physician did not

  provide these services to these patients, and was neither on the premises nor near the facility where

  the services were provided; and

                 (b) that the particular Named Physician personally or directly supervised these

  services provided to these patients, whereas in truth and in fact, as the Defendants then well knew,

  such Named Physician did not personally or directly supervise these services.


         109.    Each such claim was prepared by or under the direction of Manish Jain of A One

  Biz in Miramar, Florida, and presented by A One Biz electronically or by U.S. Mail to the

  Contractor providing insurance or benefits for the patient who received the services identified on

  the claim.


         110.    Each such claim would be and was paid in whole or in part from funds provided by

  CMS, an agency of the United States, or by DOD, a department of the United States.


         111.    Each such presentment, and each instance of causing the presentment, of the

  aforesaid claims by the Defendants was in violation of 31 U.S.C. § 3729(a)(1) (1986) and 31

  U.S.C. § 3729(a)(1)(A) (2009).




                                                        40
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 41 of 73 - Page ID#: 369




        112.   As a result of these false claims, the United States suffered actual damages.




                                                    41
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 42 of 73 - Page ID#: 370




                                             COUNT IV

        False Statements Regarding Patients Supposedly Treated by Named Physicians
               31 U.S.C. § 3729(a)(2) (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009)

         113.    The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, paragraph forty-nine, and paragraphs eighty-five through one

  hundred twelve of this Complaint, and further alleges:


         114.    Beginning on an unknown date in or prior to July, 2012, and continuing until an

  unknown date after October, 2015, the Defendants Radiation Therapy Services, P.S.C. (dba

  Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba Highlands Cancer Center), A

  One Biz Solutions, LLC, Kirti K. Jain, M.D., and Manish Jain (hereinafter, collectively, the

  “Defendants”), together with Co-conspirator Logan CC, knowingly and willfully made and used,

  and caused to be made and used, false records or statements material to the above described false

  and fraudulent claims.


         115.    Among the aforesaid false statements for the Absent Physician claims were that a

  particular physician (the “Named Physician”) provided or supervised services billed in these

  claims, whereas in truth and in fact:

                 (a) such Named Physician did not provide these services;

                 (b) such Named Physician did not supervise these services; and

                 (c) such Named Physician was neither on the premises nor scheduled to be in the

  facility where these services were provided, and was not available to provide personal or direct

  supervision.


         116.    Among the aforesaid false records were the following:

                 (a) patient charts and files that contained the aforesaid false statements;


                                                       42
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 43 of 73 - Page ID#: 371




                (b) patient billing summaries that contained the aforesaid false statements; and

                (c) claims that contained the aforesaid false statements.


         117.   Each such statement and record was prepared by or under the direction of Dr. Kirti

  K. Jain, and by the administrative personnel within the facility where each patient for each such

  statement and record had purportedly received the services for which claims were presented.


         118.   Each such making and use, and each instance of causing to be made and used, of

  the aforesaid statements and records by the Defendants was in violation of 31 U.S.C. § 3729(a)(2)

  (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009).


         119.   As a result of these false statements and records, the United States suffered actual

  damages.




                                                     43
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 44 of 73 - Page ID#: 372




                                             COUNT V

             False Claims Regarding Chemotherapy Patients Not Treated by Physicians
                 31 U.S.C. § 3729(a)(1) (1986) and 31 U.S.C. § 3729(a)(1)(A) (2009)


         120.     The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, and paragraph forty-nine of this Complaint, and further

  alleges:


         121.     At all times pertinent to this Complaint, payment made by federal programs for a

  service performed by either a physician's assistant ("PA") or a nurse practitioner ("NP")

  (collectively, "NPP's") was no more than eighty-five percent (85%) of the amount payable to a

  physician if the service had been performed by a physician. 42 C.F.R. §§ 405.520(a), 414.52,

  414.56.


         122.     Beginning in or on an unknown date prior to July, 2012, and continuing until an

  unknown date after October, 2015 (the “Third Relevant Period”), the Defendants Radiation

  Therapy Services, P.S.C. (dba Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba

  Highlands Cancer Center), A One Biz Solutions, LLC, and Kirti K. Jain, M.D. (hereinafter,

  collectively, the “Defendants”), together with Co-conspirator Logan CC, knowingly and willfully

  presented and caused to be presented for payment or approval false and fraudulent claims to

  federally funded federal health care programs, including the Medicare, Medicaid, Railroad

  Medicare, and TRICARE programs (the “Federal Programs”).


         123.     During the Third Relevant Period, the Defendants presented claims to the Federal

  Programs, stating and otherwise representing that services included in these claims had been




                                                      44
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 45 of 73 - Page ID#: 373




  provided to patients by physicians, whereas, in truth and in fact, such services had been provided

  by NPPs and not by physicians (the “NPP claims”):

                 (a) directly to CMS and indirectly to CMS through MACs and insurance carriers

  under contract with CMS for the administration of the Medicare and Railroad Medicare programs;

                 (b) directly to States, and indirectly to States through insurance contractors and

  carriers under contract with these States for the administration of the Medicaid and Medical

  Assistance programs, funded in part by CMS; and

                 (c) directly to DOD, and indirectly to DOD through United Healthcare, Humana

  Military, and Health Net, the contractors for the domestic administration of TRICARE.


         124.    At all times pertinent to this Complaint, the aforesaid representations were material

  to the payment of the NPP claims, as the Contractors to which the Defendants presented these

  claims would not have made payment in the amounts that they actually paid had they known that

  the services had been provided to patients by NPPs and not by physicians.


         125.    Among these services was the provision of chemotherapy, including the following:


                                             TABLE XII

        Code                                           Treatment
        96365        IV Infusion Initial Drug up to 1 hour
        96367        IV Infusion Each Addition Sequence Infused Chemo Drug up to 1 hour
        96375        IV Push Each Additional Sequential Drug
        96413        Chemo IV Infusion Single Initial Drug Initial Hour
                     Chemo IV Infusion Each Addition Sequence Infused Chemo Drug up to 1
        96415
                     hour
        96416        Initiation of Prolonged Chemotherapy 8 hours
        96417        Chemo IV Infusion Each Additional hour up to 8 hours



                                                      45
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 46 of 73 - Page ID#: 374




        Code                                            Treatment
        J1100         Injection Decadron 1 mg
        J1626         Injection, Kytril 100 mcg
        J1642         Injection, Heparin Sodium
        J2469         Injection, Aloxi 25 mcg
        J2820         Injection, Leukine, 50 mg
        J3489         Zolendronic Acid 1 mg
        J9000         Injection, Adriamycin, 10 mg
        J9035         Injection, Avastin 50 mcg
        J9045         Injection, Paraplatin 50mg
        J9178         Injection, Epirubicin hcl, 2 mg
        J9190         Injection, Fluoracil, 500 mg
        J9263         Injection, Oxaliplatin, 0.5 mg
        J9265
                      Paclitexel 30 mg
       (J9267)
        J9181         Injection, Etoside 10 mg
        J9351         Injection, Topotecan, 0.1 mg

         126.    Among the Contractors to which the Defendants presented NPP claims that were

  false and fraudulent, and whether they were billed as the primary or second insurer, were those

  identified in Table III of paragraph forty of this Complaint.


         127.    All claims presented by the Defendants to Contractors were presented on or about

  the dates that the services invoiced had been provided.


                                           A. The Services

                                          1.   Patient P-10
                                           (Ashland BCC)

         128.    Among the false NPP claims that the Defendants presented, and caused to be

  presented, to Contractors were claims for a patient herein identified as “P-10”; and these claims




                                                        46
     Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 47 of 73 - Page ID#: 375




       were presented to WellCare of Kentucky, a Medicaid Contractor for the Commonwealth of

       Kentucky.


              129.    Among the services provided to Patient P-10 at Ashland BCC, and presented to

       WellCare of Kentucky for payment, were the following chemotherapy services fraudulently

       represented as having been provided by Kirti K. Jain, M.D., but which were in fact provided by a

       physician's assistant or a nurse practitioner as described in Table XIII, below:


                                                   TABLE XIII
                                                  (Patient P-10)



                                                       Actual
Ser                                                                       Amount          Amount     Date
            Date           Service         Code     Location of Dr.
vice                                                                       Billed          Paid      Paid
                                                       K. Jain
                       Injection, Aloxi
 1                                         J2469       Highlands          $937.50         $412.70
                       25 mcg
                       Injection,
 2                                         J9181       Highlands            $500          $85.49
                       Etoside 10 mg
                       Injection,
 3                                         J9045       Highlands           $5,740         $75.27
                       Paraplatin 50mg
                       Injection
 4                                         J1100       Highlands            $250          $112.50
                       Decadron 1 mg
          Monday       Chemo IV
                                                                                                    5/14/14
          3/31/14      Infusion Single
 5                                         96413       Highlands            $323          $143.62
                       Initial Drug
                       Initial Hour
                       Chemo IV
                       Infusion Each
 6                                         96417       Highlands            $161          $70.99
                       Additional hour
                       up to 8 hours
                       IV Push Each
 7                     Additional          96375       Highlands            $82           $39.12
                       Sequential Drug




                                                           47
     Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 48 of 73 - Page ID#: 376




                                                 Actual
Ser                                                             Amount    Amount      Date
           Date         Service       Code    Location of Dr.
vice                                                             Billed    Paid       Paid
                                                 K. Jain
                    Chemo IV
                    Infusion Each
 8                                    96415     Highlands         $75     $32.61
                    Additional hour
                    up to 8 hours
                    Injection,
 9                                    J9181     Highlands        $500     $85.49
                    Etoside 10 mg
                    Chemo IV
                    Infusion Single
10                                    96413     Highlands        $323     $143.62
        Wednesday   Initial Drug
                                                                                     5/6/14
         4/2/14     Initial Hour
                    Chemo IV
                    Infusion Each
11                                    96415     Highlands         $75     $32.61
                    Additional hour
                    up to 8 hours
                    Injection                     No
12                                    J1100                      $125     $56.25
                    Decadron 1 mg             Appointments
                    Injection,
                                                  No
13                  Topotecan, 0.1    J9351                     $6,800    Pending
                                              Appointments
                    mg
                    Chemo IV
         Monday     Infusion Single               No
14                                    96413                      $323     $143.62   12/10/14
         6/16/14    Initial Drug              Appointments
                    Initial Hour
                    IV Infusion
                    Each Addition
                    Sequence                      No
15                                    96367                      $120     $55.62
                    Infused Chemo             Appointments
                    Drug up to 1
                    hour
                    Injection
16                                    J1100     Highlands        $125     $56.25
                    Decadron 1 mg
                    IV Infusion
17      Wednesday   Initial Drug up   96365     Highlands        $117     $56.85
                    to 1 hour                                                        1/8//15
         7/16/14
                    IV Infusion
18                  Each Addition     96367     Highlands         $60     $27.81
                    Sequence
                    Infused Chemo


                                                    48
  Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 49 of 73 - Page ID#: 377




                                                          Actual
Ser                                                                         Amount          Amount           Date
            Date             Service         Code      Location of Dr.
vice                                                                         Billed          Paid            Paid
                                                          K. Jain
                        Drug up to 1
                        hour
                        Injection, Kytril
19                                           J1626        Highlands          $487.50         $46.35
                        100 mcg
TOTALS                                                                       $17,124        $1,676.77

              130.      The amounts specified in Table XIII for the described services were charged to

       WellCare of Kentucky.


              131.      Dr. Kirti K. Jain neither provided, nor personally or directly supervised, the services

       provided to Patient P-10 identified in the above Table and in the claims presented to WellCare of

       Kentucky for such services.


              132.      Dr. Kirti K. Jain was neither on the premises, nor near the facility, where the

       described services were provided to Patient P-10; and did not see the patient when these services

       were provided.


              133.      None of the described services was provided “incident to” the service of Dr. Kirti

       K. Jain, as specified by and pursuant to the requirements of 42 C.F.R. § 410.26(b), as these services

       were not provided under the direct supervision of Dr. Kirti K. Jain.


              134.      For the services described in Table XIII, the Defendants overcharged WellCare of

       Kentucky the approximate amount of $2,568.60.


              135.      For the services described in Table XIII, the Defendants received an excess

       compensation in the approximate amount of $251.52.




                                                              49
      Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 50 of 73 - Page ID#: 378




                                                  2.   Patient P-14
                                                   (Ashland BCC)

                 136.    Among the false NPP claims that the Defendants presented, and caused to be

          presented, to Contractors were claims for a patient herein identified as “P-14”; and these claims

          were presented to WellCare of Kentucky, a Medicaid Contractor for the Commonwealth of

          Kentucky.


                 137.    Among the services provided to Patient P-14 at Ashland BCC, and presented to

          WellCare of Kentucky for payment, were the following chemotherapy services fraudulently

          represented as having been provided by Kirti K. Jain, M.D., but which were in fact provided by a

          physician's assistant or a nurse practitioner as described in Table XIV, below:


                                                     TABLE XIV
                                                    (Patient P-14)

                                                                      Actual
                                                                     Location     Amount      Amount           Date
Service       Date              Service               Code
                                                                     of Dr. K.     Billed      Paid            Paid
                                                                        Jain
                                                      J9265
  1                      Paclitaxel 30 mg                            Highlands   $5,606.25    $2,097.41
                                                     (J9267)
                         Injection, Paraplatin
  2                                                   J9045          Highlands     $7,380      $96.78
                         50mg
                         Chemo IV Infusion
  3                      Each Additional hour         96417          Highlands      $161       $70.99
                         up to 8 hours                                                                        4/30/14
           Wednesday
            3/26/14  Chemo IV Infusion
  4                  Single Initial Drug              96413          Highlands      $323      $143.62
                     Initial Hour
                         Chemo IV Infusion
  5                      Each Additional hour         96415          Highlands      $225       $97.83
                         up to 8 hours
                         Injection, Aloxi 25
  6                                                   J2469          Highlands    $937.50     $412.70         5/14/14
                         mcg


                                                               50
       Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 51 of 73 - Page ID#: 379




                                                              Actual
                                                             Location    Amount      Amount       Date
Service     Date             Service          Code
                                                             of Dr. K.    Billed      Paid        Paid
                                                                Jain
                      Injection Decadron 1
  7                                           J1100          Highlands     $250      $112.50
                      mg
                      IV Push Each
  8                   Additional Sequential   96375          Highlands     $164       $78.24
                      Drug
                                               J9265
  9                   Paclitaxel 30 mg                       Highlands   $5,606.25   $2,540.51
                                              (J9267)
                                                                                                 5/28/15
                      Injection, Paraplatin
  10                                          J9045          Highlands    $7,380      $96.78
                      50mg
  11                  Kytril 100 mg           J1626          Highlands   $487.50      $46.35
          Wednesday Chemo IV Infusion
  12       5/9/14   Single Initial Drug       96413          Highlands     $323      $143.62
                    Initial Hour
                      Chemo IV Infusion                                                          6/12/14
  13                  Each Additional hour    96415          Highlands     $150       $32.61
                      up to 8 hours
                      Injection Decadron 1
  14                                          J1100          Highlands     $250      $112.50
                      mg
                      Chemo IV Infusion
  15                  Each Additional hour    96417          Highlands     $161       $70.99
                      up to 8 hours
                    Zoledronic Acid
  16      Wednesday                           J3489          Highlands    $3,350     $1,507.50
                    1 mg                                                                         6/12/14
           5/9/14
                    IV Infusion Each
                    Addition Sequence
  17                                          96367          Highlands     $300       $83.43
                    Infused Chemo Drug
                    up to 1 hour
                                               J9045
  18                  Paclitaxel 30 mg                       Highlands   $5,606.25   $2,097.41
                                              (J9267)
                                                                                                 5/21/14
                      Injection, Paraplatin
  19       Friday                             J9045          Highlands   $7,380.00    $96.78
                      50mg
           5/30/14
                      IV Infusion Each
                      Addition Sequence
  20                                          96367          Highlands     $123       $39.12     7/7/14
                      Infused Chemo Drug
                      up to 1 hour


                                                        51
       Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 52 of 73 - Page ID#: 380




                                                              Actual
                                                             Location    Amount    Amount       Date
Service     Date             Service            Code
                                                             of Dr. K.    Billed    Paid        Paid
                                                                Jain
                      Injection, Kytril 100
  21                                            J1626        Highlands   $487.50    $46.35
                      mcg
                      Injection Decadron 1
  22                                            J1100        Highlands    $250     $112.50
                      mg
                      Chemo IV Infusion
  23                  Single Initial Drug       96413        Highlands    $323     $143.62
                      Initial Hour
                      Chemo IV Infusion
  24                  Each Additional hour      96417        Highlands    $161      $70.99
                      up to 8 hours
                      IV Push Each
  25                  Additional Sequential     96375        Highlands   $123.00    $39.12
                      Drug
                      Chemo IV Infusion
  26                  Each Additional hour      96415        Highlands    $225      $32.61
                      up to 8 hours
          Wednesday Injection, Kytril 100                                                      9/25/24
  31                                            J1626        Highlands   $487.50    $46.35
           8/13/14  mcg
                      Injection, Oxaliplatin,
  32                                            J9263        Highlands   $15,750   $8,056.00
                      0.5 mg
                      Injection Decadron 1
  33                                            J1100        Highlands    $250     $112.50
                      mg
                      Injection, Fluoracil,
  34                                            J9190        Highlands   $262.50    $20.61
                      500 mg
                    Chemo IV Infusion
  35      Wednesday Single Initial Drug         96413        Highlands   $323.00   $143.62     9/25/14
           8/13/14  Initial Hour
                      Chemo IV Infusion
  36                  Each Additional hour      96417        Highlands    $161      $70.99
                      up to 8 hours
                      IV Infusion Each
                      Addition Sequence
  37                                            96367        Highlands    $120      $55.62
                      Infused Chemo Drug
                      up to 1 hour




                                                        52
       Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 53 of 73 - Page ID#: 381




                                                                        Actual
                                                                       Location      Amount         Amount            Date
Service       Date                Service                Code
                                                                       of Dr. K.      Billed         Paid             Paid
                                                                          Jain
                           Chemo IV Infusion
  38                       Each Additional hour          96415        Highlands         $75          $32.61
                           up to 8 hours
                           Initiation of
                           Prolonged
  39                                                     96416        Highlands        $355          $155.33
                           Chemotherapy 8
                           hours
           Wednesday Injection, Epirubicin
  40                                                     J9178        Highlands       $1,875        $1,386.96        12/2/14
            8/13/14  hcl, 2 mg
TOTALS                                                                              $67,392.25     $20,503.45

                 138.      The amounts specified in Table XIV for the described services were charged to

          WellCare of Kentucky.


                 139.      Dr. Kirti K. Jain neither provided, nor personally or directly supervised, the services

          provided to Patient P-14 identified in the above Table and in the claims presented to Medicare and

          WellCare of Kentucky for such services.


                 140.      Dr. Kirti K. Jain was neither on the premises, nor near the facility, where the

          described services were provided to Patient P-14; and did not see the patient when these services

          were provided.


                 141.      None of the described services was provided “incident to” the service of Dr. Kirti

          K. Jain, as specified by and pursuant to the requirements of § 42 C.F.R. 410.26(b), as these services

          were not provided under the direct supervision of Dr. Kirti K. Jain.


                 142.      For the services described in Table XIV, the Defendants overcharged WellCare of

          Kentucky the approximate amount of $10,108.84.



                                                                 53
      Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 54 of 73 - Page ID#: 382




                 143.     For the services described in Table XIV, the Defendants received an excess

          compensation in the approximate amount of $3,075.52.


                                                    3. Patient P-15
                                                     (Ashland BCC)

                 144.     Among the false NPP claims that the Defendants presented, and caused to be

          presented, to Contractors were claims for a patient herein identified as “P-15”; and these claims

          were presented to Medicare, as the primary insurer, and WellCare of Kentucky, a Medicaid

          Contractor for the Commonwealth of Kentucky, as the secondary insurer.


                 145.     Among the services provided to Patient P-15 at Ashland BCC, and presented to

          WellCare of Kentucky for payment, were the following chemotherapy services fraudulently

          represented as having been provided by Kirti K. Jain, M.D., but were in fact provided by a

          physician's assistant or a nurse practitioner, as described in Table XV, below:


                                                      TABLE XV
                                                     (Patient P-15)

                                                                      Actual
                                                                    Location of   Amount        Amount         Date
Service      Date                 Service               Code
                                                                                   Billed        Paid          Paid
                                                                    Dr. K. Jain
                        Injection, Adriamycin, 10
  1                                                    J9000        Highlands      $1,250       $146.34
           Monday       mg
                                                                                                              2/10/14
           1/13/14      Initiation of Prolonged
  2                                                    96416        Highlands       $355        $155.33
                        Chemotherapy 8 hours
  3                Injection, Leukine, 50 mg           J2820        Highlands       $375        $179.50
          Thursday
                                                                                                              2/25/14
  4        1/23/14 Injection, Single Initial           96372        Highlands        $37         $18.64
                   Drug
                        Injection, Adriamycin,
  5                                                    J9000        Highlands      $1,260       $146.34
           Monday       10 mg
                                                                                                              4/4/14
           2/17/14      Initiation of Prolonged
  6                                                    96416        Highlands       $355        $155.33
                        Chemotherapy 8 hours


                                                               54
       Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 55 of 73 - Page ID#: 383




                                                                   Actual
                                                                 Location of   Amount      Amount       Date
Service     Date             Service              Code
                                                                                Billed      Paid        Paid
                                                                 Dr. K. Jain
                                                                 No
  7                 Injection Herceptin, 10 mg    J9355      Appointment        $7,862     $2,123.11
                                                                  s
                                                                 No
                    Chemo IV Infusion Single
  8                                               96413      Appointment         $323      $143.62
                    Initial Drug Initial Hour
                                                                  s
                                                                                                       7/21/14
          Monday    Chemo IV Infusion Each                       No
  9                 Additional hour up to 8       96415      Appointment         $75        $32.61
          6/23/14   hours                                         s
                    IV Infusion Each Addition                    No
  10                Sequence Infused Chemo        96367      Appointment         $60        $27.81
                    Drug up to 1 hour                             s
                                                                 No
  11                Injection, Heparin Sodium     J1642      Appointment        $62.50      $0.00      8/4/14
                                                                  s
  12                Injection, Kytril 100 mcg     J1626          Highlands     $487.50      $46.35
  13                Injection Decadron 1 mg       J1100          Highlands       $250      $112.50
  14                Injection Herceptin, 10 mg    J9355          Highlands     $4,037.50   $1,090.24
                                                   J9265
  15                Paclitexel 30 mg                             Highlands      $5,175     $1,936.07
                                                  (J9267)
                    Chemo IV Infusion Single
  16                                              96413          Highlands       $323      $143.62
                    Initial Drug Initial Hour
          Friday7/1
                    Chemo IV Infusion Each                                                             8/21/14
             1/14
  17                Additional hour up to 8       96417          Highlands       $161       $70.99
                    hours
                    Chemo IV Infusion Each
  18                Addition Sequence Infused     96415          Highlands       $150       $32.61
                    Chemo Drug up to 1 hour
                    IV Infusion Each Addition
  19                Sequence Infused Chemo        96367          Highlands       $240       $83.43
                    Drug up to 1 hour
  20                Injection, Herceptin, 10 mg   J9355          Highlands     $4,037.50   $1,090.24
          Friday,
          7/18/14   Chemo IV Infusion Single
  21                                              96413          Highlands       $323      $143.62     9/18/14
                    Initial Drug Initial Hour
  22                Injection, Kytril 100 mcg     J1626          Highlands     $487.50      $46.35



                                                            55
       Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 56 of 73 - Page ID#: 384




                                                                        Actual
                                                                      Location of     Amount          Amount          Date
Service      Date                  Service               Code
                                                                                       Billed          Paid           Paid
                                                                      Dr. K. Jain
  23                    Injection Decadron 1 mg          J1100        Highlands         $125           $56.25
  24                    Injection, Docetaxel, 1 mg       J9171                       $9,762.50       $2,498.02
  25                    Injection, Herceptin, 10 mg      J9355        Highlands      $4,037.50       $1,090.24
                        Chemo IV Infusion Single
  26                                                     96413        Highlands         $323          $143.62
                        Initial Drug Initial Hour
            Friday,
                        Chemo IV Infusion Each
            8/8/14
  27                    Additional hour up to 8          96417        Highlands         $161           $70.99
                        hours
                        IV Infusion Each Addition
  28                    Sequence Infused Chemo           96367        Highlands         $240           $83.43
                        Drug up to 1 hour
  29                    Injection, Heparin Sodium        J1642        Highlands        $62.50           $0.00        3/12/15
TOTALS                                                                               $42,398.00      $11,867.20

                 146.      The amounts specified in Table XV for the described services were charged to

          Medicare and to WellCare of Kentucky.


                 147.      Dr. Kirti K. Jain neither provided, nor personally or directly supervised, the services

          provided to Patient P-15 identified in the above Table and in the claims presented to Medicare and

          WellCare of Kentucky for such services.


                 148.      Dr. Kirti K. Jain was neither on the premises, nor near the facility, where the

          described services were provided to Patient P-15; and did not see the patient when these services

          were provided.


                 149.      None of the described services was provided “incident to” the service of Dr. Kirti

          K. Jain, as specified by and pursuant to the requirements of § 42 C.F.R. 410.26(b), as these services

          were not provided under the direct supervision of Dr. Kirti K. Jain.




                                                                 56
          Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 57 of 73 - Page ID#: 385




                   150.    For the services described in Table XV, the Defendants overcharged WellCare of

            Kentucky the approximate amount of $6,359.70.


                   151.    For the services described in Table XV, the Defendants received an excess

            compensation in the approximate amount of $1,780.08.


                                                  4. Patient P-20
                                                     (Ashland BCC)


                   152.    Among the false NPP claims that the Defendants presented, and caused to be

            presented, to Contractors were claims for a patient herein identified as “P-20”; and these claims

            were presented to Humana Choice Care, a Medicare Advantage Contractor.


                   153.    Among the services provided to Patient P-20 at Ashland BCC, and presented to

            Humana Choice Care for payment, were the following chemotherapy services fraudulently

            represented as having been provided by Kirti K. Jain, M.D., but were in fact provided by a

            physician's assistant or a nurse practitioner, as described in Table XVI, below:


                                                       TABLE XVI
                                                      (Patient P-20)

                                                                    Actual
                                                                                   Amount      Amount           Date
Service        Date                Service              Code      Location of
                                                                                    Billed      Paid            Billed
                                                                  Dr. K. Jain
  1                       Injection, Kytril 100 mcg     J1626         Highlands      $390      $108.70
                                                        J9265
  2                       Paclitexel 30 mg                            Highlands      $75        $30.75
             Tuesday                                   (J9267)
                                                                                                                12/7/13
  3          11/26/13     Injection Decadron 1 mg       J1100         Highlands      $200       $3.40
                          Chemo IV Infusion Single
  4                                                     96413         Highlands      $323      $191.52
                          Initial Drug Initial Hour




                                                                 57
          Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 58 of 73 - Page ID#: 386




                                                                       Actual
                                                                                      Amount         Amount            Date
Service        Date                  Service               Code      Location of
                                                                                       Billed         Paid             Billed
                                                                     Dr. K. Jain
                          Chemo IV Infusion Each
  5                       Additional hour up to 8          96417        Highlands       $161          $91.05
                          hours
                          IV Infusion Each
                          Addition Sequence
  6                                                        96367        Highlands       $240         $174.48
                          Infused Chemo Drug up
                          to 1 hour
                          Chemo IV Infusion Each
             Tuesday      Addition Sequence                                                                            12/7/13
  7                                                        96415        Highlands        $75          $41.81
                          Infused Chemo Drug up
             11/26/13     to 1 hour
  8                       Injection, Leukine, 50 mg        J2820        Highlands       $750         $312.00
                          Injection, Single Initial
  9                                                        96372        Highlands        $37          $35.37
                          Drug
  10                      Injection, Avastin 50 mcg        J9035        Highlands     $21,000       $12,173.00         1/17/14
  11                 Injection, Leukine, 50 mg             J2820        Highlands     $937.50         333.00
           Wednesday
                     Injection, Single Initial                                                                         3/11/14
  12        2/26/14                                        96372        Highlands        $37          $34.42
                     Drug
TOTALS                                                                               $24,225.50     $13,529.50

                   154.      The amounts specified in Table XVI for the described services were charged to

            Humana Choice Care.


                   155.      Dr. Kirti K. Jain neither provided, nor personally or directly supervised, the services

            provided to Patient P-20 identified in the above Table and in the claims presented to Humana

            Choice Care for such services.


                   156.      Dr. Kirti K. Jain was neither on the premises, nor near the facility, where the

            described services were provided to Patient P-20; and did not see the patient when these services

            were provided.




                                                                   58
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 59 of 73 - Page ID#: 387




          157.    None of the described services was provided “incident to” the service of Dr. Kirti

  K. Jain, as specified by and pursuant to the requirements of 42 C.F.R. § 410.26(b), as these services

  were not provided under the direct supervision of Dr. Kirti K. Jain.


          158.    For the services described in Table XVI, the Defendants overcharged Humana

  Choice Care the approximate amount of $8,633.83.


          159.    For the services described in Table XVI, the Defendants received an excess

  compensation in the approximate amount of $2,029.43.


                                             B. The Claims

          160.    During a period beginning in or on an unknown date prior to July, 2012, and

  continuing until an unknown date after October, 2015, the Defendants, acting directly and in

  concert with each other, knowingly presented and caused to be presented false and fraudulent

  claims for the above-specified services, and additional claims for additional services for the above-

  specified patients, and services for other patients, to these and additional Contractors; all additional

  claims, services, patients, and Contractors will be identified at trial.


          161.    All of the aforesaid claims were false and fraudulent in that each such claim

  certified, expressly or impliedly:

                  (a)     that a particular physician, this being Dr. Kirti K. Jain, provided these

  services to these patients, whereas in truth and in fact, as the Defendants then well knew, Dr. Kirti

  K. Jain did not provide nor directly supervise these services for these patients, and was neither on

  the premises nor near the facility where these services were provided; and




                                                        59
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 60 of 73 - Page ID#: 388




                 (b)     that these services had been provided by a medical physician, whereas in

  truth and in fact, as the Defendants then well knew, such services had instead been provided by a

  nurse practitioner or by a physician’s assistant.


         162.    Each such claim was prepared by or at the direction of Manish Jain of A One Biz

  in Miramar, Florida, and presented by A One Biz electronically or by U.S. Mail to the Contractor

  providing insurance or benefits for the patient who received the services identified on the claim.


         163.    Each such claim would be and was paid in whole or in part from funds provided by

  CMS, an agency of the United States, or by DOD, a department of the United States.


         164.    Each such presentment, and each instance of causing the presentment, of the

  aforesaid claims by the Defendants was in violation of 31 U.S.C. § 3729(a)(1) (1986) and 31

  U.S.C. § 3729(a)(1)(A) (2009).


         165.    As a result of these false claims, the United States suffered actual damages.




                                                      60
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 61 of 73 - Page ID#: 389




                                                COUNT VI

                              False Statements Regarding Patients
                     Treated by Nurse Practitioners or Physician Assistants
                31 U.S.C. § 3729(a)(2) (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009)

         166.    The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, paragraph forty-nine, and paragraphs one hundred twenty-one

  through one hundred sixty-five of this Complaint, and further alleges:


         167.    Beginning in or on an unknown date prior to July, 2012, and continuing until an

  unknown date after October, 2015, the Defendants knowingly and willfully made and used, and

  caused to be made and used, false records or statements material to the above described false and

  fraudulent claims.

         168.    Among the aforesaid false statements for the NPP claims were:

                 (a) that a particular physician, this being Dr. Kirti K. Jain, provided these services

  to these patients, whereas in truth and in fact, as the Defendants then well knew, Dr. Kirti K. Jain

  did not provide nor directly supervise these services for these patients, and was neither on the

  premises nor near the facility where these services were provided; and

                 (b) that these services had been provided by a medical physician, whereas in truth

  and in fact, as the Defendants then well knew, such services had instead been provided by a nurse

  practitioner or by a physician’s assistant.

         169.    Among the aforesaid false records were the following:

                 (a) patient charts and files that contained the aforesaid false statements;

                 (b) patient billing summaries that contained the aforesaid false statements; and

                 (c) claims that contained the aforesaid false statements.




                                                       61
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 62 of 73 - Page ID#: 390




         170.   Each such statement and record was prepared by or under the direction of Dr. Kirti

  K. Jain, and by the administrative personnel within the facility where each patient for each such

  statement and record had purportedly received the services for which claims were presented.


         171.   Each such making and use, and each instance of causing to be made and used, of

  the aforesaid statements and records by the Defendants was in violation of 31 U.S.C. § 3729(a)(2)

  (1986) and 31 U.S.C. § 3729(a)(1)(B) (2009).


         172.   As a result of these false statements and records, the United States suffered actual

  damages.




                                                     62
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 63 of 73 - Page ID#: 391




                                            COUNT VII

                           False Claims Regarding Simulation Services
                31 U.S.C. § 3729(a)(1) (1986) and 31 U.S.C. § 3729(a)(1)(A) (2009)

         173.    The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, and paragraphs forty-nine, fifty-seven, sixty-two, and ninety-

  two of this Complaint, and further alleges:


         174.    Beginning in or about an unknown date prior to July, 2012, and continuing until an

  unknown date after October, 2015 (the “Fourth Relevant Period”), the Defendants Radiation

  Therapy Services, P.S.C. (dba Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba

  Highlands Cancer Center), A One Biz Solutions, LLC, and Kirti K. Jain, M.D. (hereinafter,

  collectively, the “Defendants”), together with Co-conspirator Logan CC, knowingly and willfully

  presented and caused to be presented for payment or approval false and fraudulent claims to

  federally-funded federal health care programs, including the Medicare, Medicaid, Railroad

  Medicare, and TRICARE programs (the “Federal Programs”).


                                     A. Simulation Procedures

         175.    During the Fourth Relevant Period, the Defendants presented claims to the Federal

  Programs for radiation oncology services, specifically for simple and complex simulations of the

  delivery of radiation to a diseased area of the body, supposedly provided to patients by physicians

  (the “Simulation claims”):

                 (a) directly to CMS and indirectly to CMS through MACs and insurance carriers

  under contract with CMS for the administration of the Medicare and Railroad Medicare programs;




                                                      63
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 64 of 73 - Page ID#: 392




                 (b) directly to States, and indirectly to these States through insurance contractors

  and carriers under contract with these States for the administration of the Medicaid and Medical

  Assistance programs, funded in part by the Medicaid program, of these States; and

                 (c) directly to DOD, and indirectly to DOD through United Healthcare, Humana

  Military, and Health Net, the contractors for the domestic administration of TRICARE.


         176.    The CPT Codes for simple and complex simulations are (a) 77280 for simple

  simulations; and (b) 77290 for complex simulations.


         177.    Simulations are the equivalent of “dry runs” for radiation treatments, further

  explained in the Local Coverage Determinations for Nebraska, No. L30316, as follows:

         Radiation oncology simulation is defined as the process of determining and
         establishing the radiation therapy treatment portals to a specific treatment volume.
         Ordering and interpreting special tests may be required to assist in the field settings.

         Simulation procedures 77280-77290 may be performed if medically necessary to
         prepare the patient for treatment planning and to ensure accurate treatment.


         178.    The supervision requirement for simple and complex simulations is that the process

  can only be done by a qualified physician who has a complete knowledge of the location and extent

  of the patient’s malignancy. This must be the radiation oncologist who is treating the patient or

  another physician who is similarly qualified and who is treating the patient.


         179.    The documentation requirements for simulation, CPT Codes 77280 and 7290,

  requires the treating physician to prepare a written record of the procedure, with a hard copy of an

  x-ray film or electronic images and evidence of image reviewed by the physician, including

  signature or initials and date of review by the physician (collectively the “Required

  Documentation”). This requirement was a precondition and was material for payment.



                                                       64
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 65 of 73 - Page ID#: 393




          180.     The documentation requirements of CMS for simulation requires that the practice

  billing for simulation procedures possesses and maintains the Required Documentation for a

  period of seven years. This requirement was a precondition and was material for payment.


          181.     The Simulation claims were false and fraudulent, in that they represented by

  implication that the required documentation had been prepared by the treating physician and was

  maintained by the Defendants, whereas in truth and in fact:

                   (a) the treating physician did not prepare a written record of the simulation

  procedure;

                   (b) the treating physician did not sign or initial a written record of the simulation

  procedure; and

                   (c) the Defendants did not possess or maintain the Required Documentation at any

  time.


          182.     At all times pertinent to this Complaint, the aforesaid statements were material to

  the payment of these claims, as the Contractors to which the Defendants presented the Simulation

  claims would not have made payment had they known that the Required Documentation had not

  been prepared; that the Defendants did not possess the Required Documentation and did not

  maintain such documentation.


          183.     The Simulation claims were further false and fraudulent, in that they represented

  by implication that a radiation oncologist had performed the simulations, whereas in truth and in

  fact no radiation oncologist had performed the simulations.


          184.     At all times pertinent to this Complaint, the aforesaid statements were material to

  the payment of these claims, as the Contractors to which the Defendants presented the Simulation


                                                        65
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 66 of 73 - Page ID#: 394




  claims would not have made payment if they had known that the physician performing the

  simulations for the respective patients were not radiation oncologists.


          185.   Among the Contractors to which the Defendants presented false and fraudulent

  Simulation claims, and which were billed as the primary or second insurer, were those Contractors

  identified in Table III of this Complaint.


          186.   Among the simulation procedures included in Simulation claims that were false and

  fraudulent and that were presented to Contractors for payment and approval were those provided

  to Patients P-3 and P-10, identified in Tables V, VI and VIII, above, described with the codes

  77280 and 77290.


          187.   At no time was either Patient P-3 or Patient P-10 the patient of Dr. O’Laughlin; and

  at no time did Dr. O’Laughlin provide simulation services to these patients; and at no time did Dr.

  O’Laughlin supervise, personally or directly, the provision of these services provided to these

  patients.


          188.   All claims presented by the Defendants to Contractors were presented on or about

  the dates that the services invoiced had been provided.


                                               B. The Claims

          189.   During a period beginning in or on an unknown date prior to July, 2012, and

  continuing until an unknown date after October, 2015, the Defendants, acting directly and in

  concert with each other, knowingly presented and caused to be presented false and fraudulent

  claims for the above specified services, and additional claims for additional services for the above




                                                       66
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 67 of 73 - Page ID#: 395




  specified patients, and services for other patients, to these and additional Contractors; all additional

  claims, services, patients, and Contractors will be identified at trial.


          190.    All of the aforesaid claims were false and fraudulent in that each such claim

  certified by implication:

                  (a)   that the treating physician prepared a written record of the simulation

  procedure, whereas in truth and in fact, as the Defendants then well knew, the treating physician

  did not prepare a written record of the simulation procedure;

                  (b) that the treating physician signed or initialed a written record of the simulation

  procedure, whereas in truth and in fact, as the Defendants then well knew, the treating physician

  did not sign or initial a written record of the simulation procedure;

                  (c) that the Defendants possessed and maintained the Required Documentation at

  the required times, whereas in truth and in fact, as the Defendants then well knew, the Defendants

  did not possess or maintain the Required Documentation at any time; and

                  (d) that the simulation procedure had been performed by a radiation oncologist,

  whereas in truth and in fact, as the Defendants then well knew, a radiation oncologist had not

  performed the simulation procedure.


          191.    Each such claim was prepared by or at the direction of Manish Jain of A One Biz

  in Miramar, Florida, and presented by A One Biz electronically or by U.S. Mail to the Contractor

  providing insurance or benefits for the patient who received the services identified on the claim.


          192.    Each such claim would be and was paid in whole or in part from funds provided by

  CMS, an agency of the United States, or by DOD, a department of the United States.




                                                        67
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 68 of 73 - Page ID#: 396




         193.   Each such presentment, and each instance of causing the presentment, of the

  aforesaid claims by the Defendants was in violation of 31 U.S.C. § 3729(a)(1) (1986) and 31

  U.S.C. § 3729(a)(1)(A) (2009).


         194.   As a result of these false claims, the United States suffered actual damages.




                                                     68
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 69 of 73 - Page ID#: 397




                                            COUNT VIII

                                          Conspiracy
                31 U.S.C. § 3729(a)(3)(1986) and 31 U.S.C. § 3729(a)(1)(C)(2009)

         195.    The Plaintiff realleges and incorporates by reference the allegations contained in

  paragraphs one through forty-three, paragraphs forty-five through seventy-six, paragraphs

  seventy-eight through eighty-three, paragraphs eighty-five through one hundred twelve,

  paragraphs one hundred fourteen through one hundred nineteen, paragraphs one hundred twenty-

  one through one hundred sixty-five, paragraphs one hundred sixty-seven through one hundred

  seventy-two, and paragraphs one hundred seventy-four through one hundred ninety-four of this

  Complaint, and further alleges:


         196.    During the period beginning in or on an unknown dated prior to July, 2012, and

  continuing until an unknown date after October, 2015, the Defendants Radiation Therapy Services,

  P.S.C. (dba Ashland Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba Highlands Cancer

  Center), A One Biz Solutions, LLC, Kirti K. Jain, M.D., and Manish Jain (hereinafter, collectively,

  the “Defendants”), together with the Co-conspirator Logan CC, conspired and agreed together to

  defraud the Government by getting false or fraudulent claims approved or paid; and by making or

  using false statements and records material to false or fraudulent claims.


         197.    The false and fraudulent claims that the Defendants and Logan CC conspired to get

  approved or paid were the above described claims to federally-funded federal health care

  programs, including the Medicare, Medicaid, Railroad Medicare, and TRICARE programs (the

  “Federal Programs”).




                                                      69
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 70 of 73 - Page ID#: 398




         198.    The false records that the Defendants and Logan CC conspired to make or use were

  the above described patient charts, patient billing summaries, and claims; and the false statements

  were the false statements made within those records.


         199.    Such conspiracy to defraud the Government was in violation of 31 U.S.C. §

  3729(a)(3).


         200.    As a result of this conspiracy, the United States suffered actual damages.




                                                      70
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 71 of 73 - Page ID#: 399




                                          Request for Relief

         The Plaintiff, Robert C. O’Laughlin, M.D., acting on behalf of and in the name of the

  United States, hereby demands and seeks that judgment be entered in favor of the United States,

  and against the Defendants, these being Radiation Therapy Services, P.S.C. (dba Ashland

  Bellefonte Cancer Center), Kirti K. Jain, M.D., P.S.C. (dba Highlands Cancer Center), A One Biz

  Solutions, LLC, Kirti K. Jain, M.D. and Manish Jain, for each count in which each Defendant is

  named, as follows:

         1.      For treble damages incurred by the United States;

         2.      For civil penalties of twenty-one thousand five hundred sixty-two dollars and eighty

  cents ($21,562.80) for each false or fraudulent claim presented to the United States or to one of its

  Contractors as described above;

         3.      For civil penalties of twenty-one thousand five hundred sixty-two dollars and eighty

  cents ($21,562.80) for each false record and statement made or used to get false claims paid or

  approved, in the form of the above described patient charts, patient billing summaries, and claims

  and the statements made within those records as described above.

         4.      For civil penalties of twenty-one thousand five hundred sixty-two dollars and eighty

  cents ($21,562.80) for the conspiracy to get false or fraudulent claims paid or approved, and to

  make or use false records and statements to get such claims paid or approved.

         5.      For interest on: the above treble damages, from the date on which the damages

  were incurred; and on the above civil penalties, from the date on which this Complaint is served

  upon the Defendants;

         6.      For all costs and expenses of this civil action; and

         7.      For such other and further relief as the Court deems just and equitable.




                                                       71
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 72 of 73 - Page ID#: 400




          In addition, the Plaintiff, Robert C. O’Laughlin, M.D., acting on his own behalf, demands

  and seeks that an award be made in his favor as follows:

          8.      For thirty percent (30%) of the proceeds collected by the United States;

          9.      For an amount for reasonable expenses necessarily incurred by Robert C.

  O’Laughlin, M.D. in the prosecution of this action;

          10.     For all reasonable expenses incurred by Robert C. O’Laughlin, M.D. in relation

  with these proceedings, plus all reasonable attorney's fees and costs, pursuant to 31 U.S.C. §

  3730(d); and

          11.     For such other and further relief to which Robert C. O’Laughlin, M.D. may show

  himself justly entitled.



          The Plaintiff hereby demands that this matter be tried before a jury.




                                        By:     /s/ Andrew Grosso
                                                Andrew Grosso, Esq. (D.C Bar No. 358326)
                                                Pro Hac Vice
                                                ANDREW GROSSO & ASSOCIATES
                                                1101 Thirtieth Street, NW, Suite 500
                                                Washington, D.C. 20007
                                                Telephone: (202) 298-6500
                                                Facsimile: (202) 298-5599
                                                Email: Agrosso@acm.org


  Dated: January 13, 2020               Attorney for Relator Robert C. O’Laughlin, M.D.




                                                        72
Case: 0:16-cv-00148-DLB-EBA Doc #: 53 Filed: 01/13/20 Page: 73 of 73 - Page ID#: 401




                                   CERTIFICATE OF SERVICE

                                        Preliminary Statement

         I hereby certify on January 13, 2020, the foregoing was electronically filed with the clerk

  of the court by using the Court's electronic filing system to all counsel of record.



                                          By:   /s/ Andrew Grosso

                                                Andrew Grosso, Esq. (D.C Bar No. 358326)
                                                Pro Hac Vice
                                                ANDREW GROSSO & ASSOCIATES
                                                1101 Thirtieth Street, NW, Suite 500
                                                Washington, D.C. 20007
                                                Telephone: (202) 298-6500
                                                Facsimile: (202) 298-5599
                                                Email: Agrosso@acm.org


  Dated: January 13, 2020                Attorney for Relator Robert C. O’Laughlin, M.D.




                                                       73
